Exhibit 10.3

Execution Copy

 

 

FISCAL AGENCY AGREEMENT

between

AMBAC ASSURANCE CORPORATION

Issuer

and

THE BANK OF NEW YORK MELLON

Fiscal Agent

Dated as of June 7, 2010

5.1% Surplus Notes scheduled to mature on June 7, 2020

 

 



--------------------------------------------------------------------------------

Table of Contents

 

               Page 1.    The Notes    1    (a)    General    1    (b)    Forms
of Notes    1    (c)    Book-Entry Provisions    3    (d)    Persons Deemed
Owners    5    (e)    Denominations    5 2.    Fiscal Agent; Other Agents    5
3.    Authentication    6 4.    Payment and Cancellation    6    (a)    Payment
   6    (b)    Cancellation    7 5.    Global Notes    8    (a)    Exchange for
Certificated Notes    8    (b)    Notes Issued in Exchange for Global Notes    8
   (c)    Authorization by Registered Holder    9    (d)    Certificated Notes
Made Available    9 6.    Registration, Transfer and Exchange of Notes    9   
(a)    General    9    (b)    Transfers of Restricted Certificated Notes    9   
(c)    Transfers of Global Notes and Interests Therein    11    (d)   
Registration of Transfers and Exchanges    14    (e)    Information from
Transfer Agent    15    (f)    Periods of Non-registration    15    (g)   
Legend    15    (h)    Repurchases by Issuer    16 7.    Redemption    16    (a)
   Notice to Fiscal Agent    16    (b)    Selection of Notes to be Redeemed   
16    (c)    Notice of Redemption; Effect of Notice    16    (d)    Notes
Redeemed in Part    17 8.    Delivery of Certain Information    17 9.   
Conditions of Fiscal Agent’s Obligations    17    (a)    Compensation and
Indemnity    17    (b)    Agency    17    (c)    Advice of Counsel    18

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

 

               Page    (d)    Reliance    18    (e)    Interest in Notes, etc   
18    (f)    Non-Liability for Interest    18    (g)    Certifications    19   
(h)    No Implied Obligations    19    (i)    Enforceability of Rights    19   
(j)    Agents    19    (k)    Damages    19    (l)    Recitals    19    (m)   
Occurrences Beyond Reasonable Control    20    (n)    Default of the Issuer   
20 10.    Resignation, Removal and Appointment of Successor    20    (a)   
Fiscal Agent and Paying Agent    20    (b)    Resignation and Removal    20   
(c)    Successors    21    (d)    Acknowledgement    22    (e)    Merger,
Consolidation, etc    22 11.    Meetings and Amendments    22    (a)    Calling
of Meeting, Notice and Quorum    22    (b)    Approval    23    (c)    Binding
Nature of Amendments, Notices, Notations, etc    25    (d)    “Outstanding”
Defined    25 12.    Remedies    26    (a)    Acceleration of Maturity    26   
(b)    Failure to Pay or Perform Other Obligations    27    (c)    Rights of
Holders    27 13.    Governing Law    27 14.    Notices    28 15.   
Severability    28 16.    Headings    28 17.    Counterparts    28 18.   
Interpretation    29 19.    Waiver of Jury Trial    29

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

               Page 20.       USA Patriot Act    29

 

EXHIBIT A

   FORM OF CERTIFICATED NOTE    A-1

EXHIBIT B

   FORM OF GLOBAL NOTE    B-1

EXHIBIT C-1

   FORM OF CERTIFICATE FOR EXCHANGE OF RESTRICTED CERTIFICATED NOTE    C-1-1

EXHIBIT C-2

   FORM OF TRANSFER CERTIFICATE FOR TRANSFER FROM RESTRICTED CERTIFICATED NOTE
TO PERMANENT REGULATION S GLOBAL NOTE    C-2-1

EXHIBIT C-3

   FORM OF TRANSFER CERTIFICATE FOR TRANSFER FROM RESTRICTED CERTIFICATED NOTE
TO RESTRICTED GLOBAL SECURITY    C-3-1

EXHIBIT D

   FORM OF TRANSFER CERTIFICATE FOR TRANSFER FROM RESTRICTED GLOBAL NOTE TO
TEMPORARY REGULATION S GLOBAL NOTE    D-1

EXHIBIT E

   FORM OF TRANSFER CERTIFICATE FOR TRANSFER FROM RESTRICTED GLOBAL NOTE TO
PERMANENT REGULATION S GLOBAL NOTE    E-1

EXHIBIT F

   FORM OF TRANSFER CERTIFICATE FOR TRANSFER FROM TEMPORARY REGULATION S GLOBAL
NOTE TO RESTRICTED GLOBAL NOTE    F-1

EXHIBIT G

   FORM OF CERTIFICATE OF BENEFICIAL OWNERSHIP    G-1

EXHIBIT H

   FORM OF RULE 144 CERTIFICATE    H-1

 

iii



--------------------------------------------------------------------------------

Index of Defined Terms

 

Defined Term

  

Section

“Act”    1(b)(i) “Affiliate”    11(d) “Agent Members”    1(c) “Applicable
Procedures”    6(c)(ii) “Authorized Officers”    1(b)(ii) “Certificate of
Beneficial Ownership”    1(b)(ii)(B) “Certificated Note”    5(a) “Clearstream
Banking”    1(b)(ii)(A) “Commissioner”    4(a) “Corporate Trust Office”    2
“Euroclear”    1(b)(ii)(A) “Exchange Act”    5(a) “Fiscal Agent”    2 “Global
Notes”    1(c) “Institutional Accredited Investor”    1(b)(i) “Issuer”   
Preamble “Legend”    6(g) “Notes”    1(a) “Outstanding”    11(d) “Paying Agent”
   2 “Payment Restrictions”    1(a) “Permanent Regulation S Global Note”   
1(b)(ii)(A) “Person”    11(d) “registered holders”    4(a) “Regulation S”   
1(b)(ii)(A) “Restricted Certificated Notes”    6(b) “Restricted Global Notes”   
1(b)(i) “Restricted Notes”    6(g) “Restricted Period”    1(b)(ii)(A)

 

iv



--------------------------------------------------------------------------------

Index of Defined Terms

(continued)

 

 

Defined Term

  

Section

“Rule 144A”

   6(b)(i)(2)

“Rule 144A Information”

   8

“Scheduled Maturity Date”

   1(a)

“Settlement Agreement”

   1(b)

“Temporary Regulation S Global Note”

   1(b)(ii)(A)

“Transfer Agent”

   2

“U.S. Depositary”

   1(b)(i)

“USA Patriot Act”

   20

 

v



--------------------------------------------------------------------------------

FISCAL AGENCY AGREEMENT (this “Agreement”), dated as of June 7, 2010, between
AMBAC ASSURANCE CORPORATION, a Wisconsin-domiciled insurance corporation (and
any successor in interest thereto, the “Issuer”), and THE BANK OF NEW YORK
MELLON, a New York banking corporation, as Fiscal Agent (as defined herein). The
Exhibits attached hereto shall be deemed to be a part of this Agreement.

1. The Notes.

(a) General. The aggregate principal amount of 5.1% Surplus Notes of the Issuer
(the “Notes”) that may be authenticated and delivered under this Agreement is
$2,000,000,000.00. Claims based upon the Notes will rank below all Indebtedness,
Policy Claims and Prior Claims (each as defined in the Notes). The payment by
the Issuer of principal and interest on the Notes shall be conditioned upon the
payment restrictions set forth in paragraphs 4 and 10 of the Notes (the “Payment
Restrictions”). The Notes are scheduled to mature on June 7, 2020 (the
“Scheduled Maturity Date”). Any reference herein to the term “scheduled maturity
date” or other date for the payment of principal of the Notes shall include
(i) the date, if any, fixed for redemption in accordance with paragraph 15 of
the Notes and (ii) the date upon which any state or federal agency obtains an
order or grants approval for the rehabilitation, liquidation, conservation or
dissolution of the Issuer.

(b) Forms of Notes. The Notes are being issued by the Issuer pursuant to the
Settlement Agreement, dated as of June 7, 2010 (as amended, restated,
supplemented or otherwise modified from time to time, in each case in accordance
with the terms thereof, the “Settlement Agreement”), by and among the Issuer,
Ambac Credit Products, LLC, Ambac Financial Group, Inc. and the parties listed
on Schedule A thereto.

(i) Notes offered and sold pursuant to the Settlement Agreement to
“institutional accredited investors” (each, an “Institutional Accredited
Investor”) within the meaning of Rule 501(a)(1), (2), (3) or (7) under the
Securities Act of 1933, as amended (the “Act”), shall be issued in the form of
Global Notes (as defined below) (the “Restricted Global Notes”) in definitive,
fully registered form without interest coupons, substantially in the form
attached as Exhibit B hereto, with such applicable legends as are provided for
in Exhibit B. Each such Global Note shall be registered in the name of a nominee
of The Depository Trust Company (the “U.S. Depositary”) and deposited with the
Fiscal Agent, at its New York City office, as custodian for the U.S. Depositary,
duly executed by the Issuer and authenticated by the Fiscal Agent as hereinafter
provided. The aggregate principal amount of each Restricted Global Note may from
time to time be increased or decreased by adjustments made on the records of the
Fiscal Agent, as custodian for the U.S. Depositary, as hereinafter provided.



--------------------------------------------------------------------------------

(ii) (A) Notes offered and sold in reliance on Regulation S (“Regulation S”)
under the Act pursuant to the Settlement Agreement shall be issued initially in
the form of temporary Global Notes in definitive, fully registered form without
interest coupons, substantially in the form of Note attached as Exhibit B
hereto, with such applicable legends as are provided for in Exhibit B. Each such
Global Note shall be registered in the name of a nominee of the U.S. Depositary
and deposited with the Fiscal Agent, at its New York City office, as custodian
for the U.S. Depositary, duly executed by the Issuer and authenticated by the
Fiscal Agent as hereinafter provided, for credit to the respective accounts of
Euroclear Bank S.A./N.V. (“Euroclear”) or Clearstream Banking, société anonyme,
Luxembourg (“Clearstream Banking”). Until such time as the Restricted Period (as
defined below) shall have terminated, each such Global Note shall be referred to
herein as a “Temporary Regulation S Global Note.” After the Restricted Period
shall have terminated, interests in each such Global Note shall be exchangeable
for equivalent interests in a like Global Note, referred to herein as a
“Permanent Regulation S Global Note.” The aggregate principal amount of each
Temporary Regulation S Global Note and each Permanent Regulation S Global Note
may from time to time be increased or decreased by adjustments made on the
records of the Fiscal Agent, as custodian for the U.S. Depositary, as
hereinafter provided. As used herein, the term “Restricted Period” means the
period of 40 consecutive days beginning on and including the issue date of the
Temporary Regulation S Global Note.

(B) An owner of a beneficial interest in a Temporary Regulation S Global Note
(or a person acting on behalf of such an owner) may provide to Euroclear or
Clearstream Banking, as applicable, (and Euroclear or Clearstream Banking will
accept) a duly completed certificate in substantially the form of Exhibit G (a
“Certificate of Beneficial Ownership”) at any time after the termination of the
Restricted Period (it being understood that Euroclear or Clearstream Banking, as
applicable, will not accept any such certificate during the Restricted Period).
Promptly after receipt by the Fiscal Agent of a Certificate of Beneficial
Ownership from the U.S. Depositary on behalf of Euroclear or Clearstream
Banking, as applicable (or other appropriate confirmation to such effect in
accordance with the Applicable Procedures (as defined below)), with respect to
such a beneficial interest, the Fiscal Agent will cause such beneficial interest
to be exchanged for an equivalent beneficial interest in a Permanent Regulation
S Global Note, and will (x) permanently reduce the principal amount of such
Temporary Regulation S Global Note by the amount of the beneficial interest
certified in such Certificate of Beneficial Ownership and (y) increase the
principal amount of such Permanent Regulation S Global Note by the amount of the
beneficial interest certified in such Certificate of Beneficial Ownership, in
each case subject to the Applicable Procedures.

 

2



--------------------------------------------------------------------------------

(iii) Notwithstanding the other provisions of this Section 1(b), Notes offered
and sold pursuant to the Settlement Agreement may be issued as certificated
securities in definitive, fully registered form without interest coupons,
substantially in the form attached as Exhibit A hereto, with such applicable
legends as are provided in Exhibit A (“Certificated Notes”).

All Notes shall be issued substantially in the form attached hereto as either
Exhibit A or B, as applicable, and shall be executed manually, in facsimile or
portable document format on behalf of the Issuer by any of its Chief Executive
Officer, President, Executive Vice President or Chief Financial Officer (the
“Authorized Officers”), notwithstanding that such officers, or any of them,
shall have ceased, for any reason, to hold such offices prior to the
authentication and delivery of such Notes or did not hold such offices at the
date of any such Note. The Notes also may have such (i) additional provisions,
omissions, variations or substitutions as are not inconsistent with the
provisions of this Agreement and (ii) letters, numbers or other marks of
identification and such legends or endorsements placed thereon as may be
required to comply with this Agreement, any law or with any rules made pursuant
thereto or with the rules of any securities exchange, insurance regulatory or
other governmental agency or depositary therefor or as may, consistently
herewith, be determined by the Authorized Officer executing such Notes, in the
case of both (i) and (ii), as conclusively evidenced by the proper execution of
such Notes by any such Authorized Officer. All Notes shall be otherwise
identical except as to denomination and as otherwise provided herein.

(c) Book-Entry Provisions. This Section 1(c) shall apply to all Notes evidencing
all or part of the Notes that are registered in the name of the U.S. Depositary
or a nominee thereof (“Global Notes”).

The Issuer shall execute and the Fiscal Agent shall, in accordance with this
Section 1(c) and with Section 3, authenticate and deliver one or more Global
Notes as required to be issued pursuant to Section 1(b) hereof, which (A) shall
be registered in the name of the U.S. Depositary or its nominee, (B) shall be
retained by the Fiscal Agent as custodian for the U.S. Depositary and (C) shall
bear legends substantially to the following effect:

“UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY (“DTC”) TO THE ISSUER OR ITS AGENT FOR REGISTRATION OF TRANSFER,
EXCHANGE OR PAYMENT, AND ANY NOTE ISSUED IN EXCHANGE FOR THIS NOTE OR ANY
PORTION HEREOF IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS

 

3



--------------------------------------------------------------------------------

IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON OTHER THAN DTC OR A NOMINEE THEREOF IS WRONGFUL
INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.”

“THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE FISCAL AGENCY AGREEMENT
REFERRED TO HEREINAFTER. THIS GLOBAL NOTE MAY NOT BE EXCHANGED, IN WHOLE OR IN
PART, FOR A NOTE REGISTERED IN THE NAME OF ANY PERSON OTHER THAN DTC OR A
NOMINEE THEREOF, EXCEPT IN THE LIMITED CIRCUMSTANCES SET FORTH IN SECTION 5 OF
THE FISCAL AGENCY AGREEMENT, AND MAY NOT BE TRANSFERRED, IN WHOLE OR IN PART,
EXCEPT IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN SECTION 6(c) OF THE
FISCAL AGENCY AGREEMENT. BENEFICIAL INTERESTS IN THIS GLOBAL NOTE MAY NOT BE
TRANSFERRED EXCEPT IN ACCORDANCE WITH SECTION 6(c) OF THE FISCAL AGENCY
AGREEMENT.”

Neither any members of, or participants in, the U.S. Depositary (“Agent
Members”) nor any other persons on whose behalf Agent Members may act
(including, without limitation, Euroclear and Clearstream Banking and account
holders and participants therein) shall have any rights under this Fiscal Agency
Agreement with respect to any Global Note registered in the name of the U.S.
Depositary or any nominee thereof, or under any such Global Note, and the U.S.
Depositary or such nominee, as the case may be, may be treated by the Issuer,
the Fiscal Agent and any agent of the Issuer or the Fiscal Agent as the absolute
owner and holder of such Global Note for all purposes whatsoever.
Notwithstanding the foregoing, nothing herein shall prevent the Issuer, the
Fiscal Agent or any agent of the Issuer or the Fiscal Agent from giving effect
to any written certification, proxy or other authorization furnished by the U.S.
Depositary or such nominee, as the case may be, or impair, as between the U.S.
Depositary, its Agent Members and any other person on whose behalf an Agent
Member may act, the operation of customary practices of such persons governing
the exercise of the rights of a holder of any Note.

 

4



--------------------------------------------------------------------------------

(d) Persons Deemed Owners. The Issuer, the Fiscal Agent and any agent of the
Issuer or the Fiscal Agent may treat the person in whose name a Note is
registered as the absolute owner and holder of such Note for all purposes
whatsoever, and none of the Issuer, the Fiscal Agent and any agent of any of
them shall be affected by notice to the contrary. Any reference herein and in
any Note to the term “holder” of a Note or “registered holder” shall be to the
person in whose name a Note is registered in the register maintained for such
purposes pursuant to Section 6 hereof.

(e) Denominations. The Notes shall be issuable in minimum denominations of $1
and integral multiples of $1 in excess thereof.

2. Fiscal Agent; Other Agents. The Issuer hereby appoints The Bank of New York
Mellon, acting through its corporate trust office at 101 Barclay Street, Floor
8W, New York, New York 10286, Attention: Corporate Finance Group (the “Corporate
Trust Office”), as fiscal agent of the Issuer in respect of the Notes upon the
terms and subject to the conditions herein set forth, and The Bank of New York
Mellon hereby accepts such appointment. The Bank of New York Mellon, and any
successor or successors as such fiscal agent qualified and appointed in
accordance with Section 10 hereof, are herein called the “Fiscal Agent.” The
Fiscal Agent shall have the powers and authority granted to and conferred upon
it in the Notes and hereby and such further powers and authority to act on
behalf of the Issuer as may be mutually agreed upon by the Issuer and the Fiscal
Agent. The Fiscal Agent shall keep a copy of this Agreement available for
inspection during normal business hours at its Corporate Trust Office. The
Fiscal Agent or any Paying Agent (as defined below) shall also act as Transfer
Agent (as defined below). All of the terms and provisions with respect to such
powers and authority contained in the Notes are subject to and governed by the
terms and provisions hereof.

The Issuer may, at its discretion, appoint one or more agents (a “Paying Agent”
or “Paying Agents”) for the payment, to the extent permitted under the Payment
Restrictions, of the principal of and any interest on the Notes, and one or more
agents (a “Transfer Agent” or “Transfer Agents”) for the transfer and exchange
of Notes, at such place or places as the Issuer may determine; provided,
however, that the Issuer shall at all times maintain a Paying Agent and Transfer
Agent in the Borough of Manhattan, The City of New York (which Paying Agent and
Transfer Agent may be the Fiscal Agent). The Issuer hereby initially appoints
the Fiscal Agent at its Corporate Trust Office as Paying Agent, Transfer Agent,
authenticating agent and securities registrar, and the Fiscal Agent hereby
accepts such appointments. The Transfer Agent shall act as a securities
registrar and there shall be kept at the office of the Transfer Agent a register
in which, subject to such reasonable regulations as the Issuer may prescribe,
the Issuer shall provide for the registration of Notes and the registration of
transfers or exchanges of Notes. The Issuer shall promptly notify the Fiscal
Agent of the name and address of any other Paying Agent or Transfer Agent
appointed by it and of the country or countries in

 

5



--------------------------------------------------------------------------------

which a Paying Agent or Transfer Agent may act in that capacity, and will notify
the Fiscal Agent of the resignation or termination of any such Paying Agent or
Transfer Agent. Subject to the provisions of Section 10(c) hereof, the Issuer
may vary or terminate the appointment of any such Paying Agent or Transfer Agent
at any time and from time to time upon giving not less than 90 days’ notice to
such Paying Agent or Transfer Agent, as the case may be, and to the Fiscal
Agent. The Issuer shall cause written notice of any resignation, termination or
appointment of the Fiscal Agent or any Paying Agent or Transfer Agent and of any
change in the office through which any such Agent will act to be provided to
holders of Notes as soon as reasonably practicable following the Issuer’s
receipt of notice thereof.

3. Authentication. The Fiscal Agent is authorized from time to time, upon
receipt of Notes duly executed on behalf of the Issuer and in accordance with
the written order or orders of the Issuer signed on its behalf by an Authorized
Officer, (i) to manually authenticate and deliver Notes for the purposes of the
original issuance of Notes in an aggregate principal amount not in excess of
$2,000,000,000.00, and (ii) thereafter to manually authenticate and deliver
Notes in accordance with the provisions therein and hereinafter set forth.

The Fiscal Agent may, with the consent of the Issuer, appoint by an instrument
or instruments in writing, one or more agents (which may include itself) for the
authentication of the Notes and, with such consent, vary or terminate any such
appointment upon written notice and approve any change in the office through
which any authenticating agent acts. The Issuer (by written notice to the Fiscal
Agent and the authenticating agent whose appointment is to be terminated) may
also terminate any such appointment at any time. The Fiscal Agent hereby agrees
to solicit written acceptances from the entities concerned (in form and
substance satisfactory to the Issuer) of such appointments. In its acceptance of
such appointment, each such authenticating agent shall agree to act as an
authenticating agent pursuant to the terms and conditions of this Agreement.

4. Payment and Cancellation.

(a) Payment. For so long as the Fiscal Agent is acting as a Paying Agent
hereunder, the Issuer, subject to the Payment Restrictions, shall provide to the
Fiscal Agent, or such other Paying Agent if the Fiscal Agent is no longer acting
as a Paying Agent, in immediately available funds on or prior to 11:00 a.m., New
York time, on each date on which a payment of principal of or any interest on
the Notes shall be payable, as set forth in the text of the Notes, such amounts,
in U.S. dollars, as are necessary (with any amounts then held by the Fiscal
Agent and available for the purpose) to make such payment, and the Issuer hereby
authorizes and directs the Fiscal Agent from funds so provided to it to make or
cause to be made payment of the principal of and any interest,

 

6



--------------------------------------------------------------------------------

as the case may be, on the Notes in the manner, at the times and for the
purposes set forth herein and in the text of said Notes; provided that the
Issuer will not provide any such funds to the Fiscal Agent prior to such time as
the relevant payment of principal or interest is approved by the Commissioner of
Insurance of the State of Wisconsin or any successor thereto (the
“Commissioner”). Permitted payments of principal of or any interest on the Notes
to the persons (the “registered holders”) in whose names such Notes are
registered on the register maintained pursuant to Section 6 hereof at the close
of business on the record dates designated in the text of the Notes will be made
(i) by wire transfer of immediately available funds to an account maintained by
the payee with a bank as specified in the text of the Notes if such registered
holder gives notice to the Fiscal Agent, not less than 15 days (or such fewer
days as the Fiscal Agent may accept at its discretion) prior to the date on
which such payments are scheduled to be made, of the account to which payment is
to be made or, (ii) if no such notice is given, by mailing a check to the payee
at the address reflected in the register maintained pursuant to Section 6
hereof. Unless the designation of the payee’s account to which payment is to be
made is revoked, any such designation made by such holder with respect to such
Notes shall remain in effect with respect to any future payments with respect to
such Notes payable to such holder. The Issuer shall pay any reasonable
administrative costs in connection with making any such payments. The Fiscal
Agent shall arrange directly with any other Paying Agent who may have been
appointed by the Issuer pursuant to the provisions of Section 2 hereof for the
payment, subject to the Payment Restrictions, from funds so paid by the Issuer
of the principal of and any interest on the Notes in the manner, at the times
and for the purposes set forth herein and in the text of said Notes.
Notwithstanding the foregoing, the Issuer may provide directly to a Paying Agent
(other than the Fiscal Agent) funds for the payment, subject to the Payment
Restrictions, of the principal thereof and interest payable thereon under an
agreement with respect to such funds containing substantially the same terms and
conditions set forth in this Section 4(a) and in Section 9(b) hereof; and the
Fiscal Agent shall have no responsibility with respect to any funds so provided
by the Issuer to any such Paying Agent. To the extent that the Fiscal Agent is
not acting as Paying Agent, references to the Fiscal Agent in this Section 4(a)
shall include the Paying Agent in such capacity.

Funds received by the Paying Agent will be applied first to the amounts then due
to the Paying Agent, Transfer Agent and Fiscal Agent under Section 9(a) and then
to the principal of and interest on the Notes.

Payments of principal of and interest on the Notes shall be made in the manner
set forth in the Notes, including the Payment Restrictions set forth therein.

(b) Cancellation. All Notes delivered to the Fiscal Agent (or any other agent
appointed by the Issuer pursuant to Section 2 hereof) for payment, redemption or
registration of transfer or exchange as provided herein or in the Notes shall be
marked “cancelled” and, in the case of any other such agent, forwarded to the
Fiscal Agent. All

 

7



--------------------------------------------------------------------------------

such Notes shall be disposed of by the Fiscal Agent in accordance with its
customary procedures or by such other person as may be jointly designated by the
Issuer and the Fiscal Agent, which, upon the Issuer’s written instructions,
shall thereupon furnish certificates of such disposition to the Issuer.

5. Global Notes.

(a) Exchange for Certificated Notes. Notwithstanding any other provisions of
this Agreement or the Notes, a Global Note shall not be exchanged in whole or in
part for a Note registered in the name of any person other than the U.S.
Depositary or one or more nominees thereof; provided that a Global Note may also
be exchanged for Notes registered in the names of any person designated by the
U.S. Depositary in the event that such exchange is permitted by applicable law
and (i) the U.S. Depositary has notified the Issuer that it is unwilling or
unable to continue as U.S. Depositary for such Global Note or the U.S.
Depositary has ceased to be a “clearing agency” registered under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the Issuer fails to
appoint a successor depositary within 90 days of receiving such notice, (ii) an
event described in paragraph 14(a) or the first sentence of paragraph 14(b) of
the Notes has occurred and is continuing with respect to the Notes, (iii) a
request for certificates has been made upon 60 days’ prior written notice given
to the Fiscal Agent in accordance with the U.S. Depositary’s customary
procedures and a copy of such notice has been received by the Issuer from the
Fiscal Agent or (iv) the holder of an interest in such Global Note has notified
the Fiscal Agent and securities registrar in writing that it is transferring
such beneficial interest to an Institutional Accredited Investor and such holder
(1) requests in such written notice that certificates be delivered to such
transferee and (2) complies with the requirements for transfer specified in
Section 6(c)(vi) of this Agreement. Any Global Note exchanged pursuant to
clause (i) above shall be so exchanged in whole and not in part and any Global
Note exchanged pursuant to clause (ii), (iii) or (iv) above may be exchanged in
whole or from time to time in part as directed by the U.S. Depositary. Any Note
issued in exchange for a Global Note or any portion thereof shall be a Global
Note; provided that any such Note so issued that is registered in the name of a
person other than the U.S. Depositary or a nominee thereof shall be in the form
of Certificated Notes.

(b) Notes Issued in Exchange for Global Notes. Notes issued in exchange for a
Global Note or any portion thereof shall be issued in definitive, fully
registered form, without interest coupons, shall have an aggregate principal
amount equal to that of such Global Note or portion thereof to be so exchanged,
shall be registered in such names and be in such authorized denominations as the
U.S. Depositary shall designate and shall bear the applicable legends provided
for herein. Any Global Note to be exchanged in whole shall be surrendered by the
U.S. Depositary to the Transfer Agent located in the Borough of Manhattan, The
City of New York, to be so exchanged. With regard to any Global Note to be
exchanged in part, either such Global Note shall be so surrendered to the

 

8



--------------------------------------------------------------------------------

Transfer Agent for exchange or, if the Fiscal Agent is acting as custodian for
the U.S. Depositary or its nominee with respect to such Global Note, the
principal amount thereof shall be reduced, by an amount equal to the portion
thereof to be so exchanged, by means of an appropriate adjustment made on the
records of the Fiscal Agent. Upon any such surrender or adjustment, the Fiscal
Agent shall authenticate and deliver the Note duly executed by the Issuer in
connection with such exchange to or upon the order of the U.S. Depositary or an
authorized representative thereof. Any Note delivered in exchange for the
Restricted Global Note or any portion thereof shall, except as otherwise
provided by Section 6(g), bear the legend regarding transfer restrictions
applicable to the Registered Global Note set forth on the form of Note attached
as Exhibit B hereto.

(c) Authorization by Registered Holder. Subject to the provisions of
Section 1(c) above, the registered holder may grant proxies and otherwise
authorize any person, including Agent Members and persons that may hold
interests through Agent Members, to take any action which a registered holder of
a Note is entitled to take under this Fiscal Agency Agreement or the Notes.

(d) Certificated Notes Made Available. In the event of the occurrence of any of
the events specified in paragraph (a) of this Section 5, the Issuer will
promptly make available to the Fiscal Agent a reasonable supply of executed
Certificated Notes.

6. Registration, Transfer and Exchange of Notes.

(a) General. The Fiscal Agent, as agent of the Issuer for this purpose, shall
maintain at its Corporate Trust Office in the Borough of Manhattan, The City of
New York, a register of Notes for the registration of Notes and the transfers
and exchanges thereof. Subject to the provisions of this Section 6, upon
presentation for the registration, transfer or exchange of any Note at the
office of any Transfer Agent accompanied by a written instrument of transfer or
exchange in the form reasonably approved by the Issuer (it being understood
that, until notice to the contrary is given to holders of Notes, the Issuer
shall be deemed to have approved the form of instrument of transfer or exchange,
if any, printed on any Note), executed by the registered holder, in person or by
such holder’s attorney thereunto duly authorized in writing, such Note shall be
transferred upon the register for the Notes, and a new Note shall be
authenticated and issued in the name of the transferee. No transfer shall be
effected under this Agreement or the Notes until, and such transferee shall
succeed to the rights of the transferor only upon, final acceptance and
registration of transfer by the Fiscal Agent, as Transfer Agent, or by the
Transfer Agent if the Fiscal Agent is not so serving, in the register.

(b) Transfers of Restricted Certificated Notes. If a holder of Certificated
Notes that bear or are required to bear the legends set forth in the form of
Note attached as Exhibit A hereto (“Restricted Certificated Notes”) wishes at
any time to transfer such Restricted Certificated Notes or to exchange such
Restricted Certificated Notes, such exchange or transfer may be effected only in
accordance with the provisions of this Section 6(b).

 

9



--------------------------------------------------------------------------------

(i) Transfer and Exchange of Restricted Certificated Notes. Upon the receipt by
the Fiscal Agent, as Transfer Agent, at its office in The City of New York, of
(i) a Restricted Certificated Note accompanied by a written and executed
instrument of transfer or exchange as provided in Section 6(a) and (ii) the
following additional information and documents, as applicable:

(1) if such Restricted Certificated Note is owned by the holder thereof and is
being exchanged, without transfer, a certification from such holder to that
effect, substantially in the form of Exhibit C-1 hereto; or

(2) if such Restricted Certificated Note is transferred pursuant to an exemption
from registration in accordance with Rule 144A under the Act (“Rule 144A”), Rule
144, Regulation S or such other exemption from registration under the Act, a
certification from such holder to that effect and if the Fiscal Agent or the
Issuer so requests, an opinion of counsel or other evidence reasonably
satisfactory to it as to compliance with the restrictions contained in the
legend set forth on the security,

the Fiscal Agent shall register the transfer of such Restricted Certificated
Note or exchange such Restricted Certificated Note for an equal principal amount
of Restricted Certificated Notes of other authorized denominations.

To permit registrations of transfers and exchanges, the Fiscal Agent or Transfer
Agent shall communicate to the Issuer any request from a holder of a Note to so
transfer or exchange and the Issuer shall execute and the Fiscal Agent (or an
authenticating agent appointed pursuant to Section 3) shall authenticate and
deliver such Restricted Certificated Note. No service charge shall be made for
any registration of transfer or exchange, but the Issuer and the Fiscal Agent
may require payment by the holder of a Note of a sum sufficient to cover any
transfer tax or other governmental charge payable in connection with any
registration of transfer or exchange.

All Notes issued upon any registration of transfer or exchange of Notes shall be
the valid obligations of the Issuer, subject to the Payment Restrictions,
evidencing the same debt, and the applicable provisions of this Agreement shall
apply equally thereto, as to the Notes surrendered upon such registration of
transfer or exchange.

(ii) Transfer of a Restricted Certificated Note for a Beneficial Interest in a
Global Note. Upon the receipt by the Fiscal Agent, as Transfer Agent, at its

 

10



--------------------------------------------------------------------------------

Corporate Trust Office in The City of New York of (i) a Restricted Certificated
Note accompanied by a written and executed instrument of transfer or exchange as
provided in Section 6(a), (ii) written instructions from an Agent Member
directing the Fiscal Agent to credit or cause to be credited to a specified
Agent Member’s account a beneficial interest in the Restricted Global Note or
the Permanent Regulation S Global Note, as the case may be, having a principal
amount equal to the principal amount of the Restricted Certificated Note so
transferred, (iii) a written order containing information regarding the account
of the Agent Member to be credited with such beneficial interest and (iv) the
following additional documents, as applicable:

(1) if such Restricted Certificated Note is transferred pursuant to an exemption
from registration in accordance with Regulation S or Rule 144 under the Act, a
certification from such holder to that effect, substantially in the form of
Exhibit C-2 hereto;

(2) if such Restricted Certificated Note is transferred pursuant to an exemption
from registration in accordance with Rule 144A under the Act, a certification
from such holder to that effect substantially in the form of Exhibit C-3 hereto;
or

(3) if such Restricted Certificated Note is transferred pursuant to any other
exemption from registration under the Act, a certification from such holder to
that effect and if the Fiscal Agent or the Issuer so requests, an opinion of
counsel or other evidence reasonably satisfactory to it as to compliance with
the restrictions contained in the legend set forth on the security,

the Fiscal Agent shall cancel such Restricted Certificated Note and shall
instruct the U.S. Depositary to increase the principal amount of the Restricted
Global Note or the Permanent Regulation S Global Note, as the case may be, by
the principal amount of the Restricted Certificated Note so transferred, and to
credit or cause to be credited to the account of the person specified in such
instructions a beneficial interest in the Restricted Global Note or the
Permanent Regulation S Global Note, as the case may be, having a principal
amount equal to the principal amount of the Restricted Certificated Note so
transferred.

(c) Transfers of Global Notes and Interests Therein. Notwithstanding any other
provision of this Agreement or the Notes, transfers of a Global Note, in whole
or in part, and transfers of interests therein of the kind described in
clauses (ii), (iii) or (iv) below, shall be made only in accordance with this
Section 6(c), and all transfers of an interest in the Temporary Regulation S
Global Note or the Permanent Regulation S Global Note shall comply with
Section 6(c)(iv) or (v) below, as applicable.

 

11



--------------------------------------------------------------------------------

(i) General. A Global Note may not be transferred, in whole or in part, to any
person other than the U.S. Depositary or a nominee thereof, and no such transfer
to any such other person may be registered; provided that this clause (i) shall
not prohibit any transfer of a Note that is issued in exchange for a Global Note
but is not itself a Global Note. No transfer of a Note to any person shall be
effective under this Agreement or the Notes unless and until such Note has been
registered in the name of such person. The transfer and exchange of any
beneficial interest in Global Notes shall be effected through the U.S.
Depositary in accordance with this Agreement (including applicable restrictions
on transfer set forth herein, if any) and the procedures of the U.S. Depositary
therefor and nothing in this Section 6(c)(i) shall prohibit or render
ineffective any transfer of a beneficial interest in a Global Note effected in
accordance with the other provisions of this Section 6(c).

(ii) Restricted Global Note to Temporary Regulation S Global Note. If the holder
of a beneficial interest in the Restricted Global Note wishes at any time to
transfer such interest to a person who wishes to take delivery thereof in the
form of a beneficial interest in the Temporary Regulation S Global Note, such
transfer may be effected, subject to the rules and procedures of the U.S.
Depositary, Euroclear and Clearstream Banking, in each case to the extent
applicable (the “Applicable Procedures”), only in accordance with the provisions
of this Section 6(c)(ii). Upon receipt by the Fiscal Agent, as Transfer Agent,
at its office in The City of New York of (1) written instructions given in
accordance with the Applicable Procedures from an Agent Member directing the
Fiscal Agent to credit or cause to be credited to a specified Agent Member’s
account a beneficial interest in the Temporary Regulation S Global Note in a
principal amount equal to that of the beneficial interest in the Restricted
Global Note to be so transferred, (2) a written order given in accordance with
the Applicable Procedures containing information regarding the account of the
Agent Member (and the Euroclear or Clearstream Banking account, as the case may
be) to be credited with, and the account of the Agent Member to be debited for,
such beneficial interest and (3) a certificate in substantially the form of
Exhibit D attached hereto given by the holder of such beneficial interest, the
Fiscal Agent, as Transfer Agent, shall instruct the U.S. Depositary to reduce
the principal amount of the Restricted Global Note, and to increase the
principal amount of the Temporary Regulation S Global Note, by the principal
amount of the beneficial interest in the Restricted Global Note to be so
transferred, and to credit or cause to be credited to the account of the person
specified in such instructions (which shall be the Agent Member for Euroclear or
Clearstream Banking or both, as the case may be) a beneficial interest in the
Temporary Regulation S Global Note having a principal amount equal to the amount
by which the principal amount of the Restricted Global Note was reduced upon
such transfer.

 

12



--------------------------------------------------------------------------------

(iii) Restricted Global Note to Permanent Regulation S Global Note. If the
holder of a beneficial interest in the Restricted Global Note wishes at any time
after the expiration of the Restricted Period to transfer such interest to a
person who wishes to take delivery thereof in the form of a beneficial interest
in the Permanent Regulation S Global Note, such transfer may be effected,
subject to the Applicable Procedures, only in accordance with this
Section 6(c)(iii). Upon receipt by the Fiscal Agent, as Transfer Agent, at its
office in The City of New York of (1) written instructions given in accordance
with the Applicable Procedures from an Agent Member directing the Fiscal Agent
to credit or cause to be credited to a specified Agent Member’s account a
beneficial interest in the Permanent Regulation S Global Note in a principal
amount equal to that of the beneficial interest in the Restricted Global Note to
be so transferred, (2) a written order given in accordance with the Applicable
Procedures containing information regarding the account of the Agent Member
(and, in the case of any such transfer pursuant to Regulation S, if such account
is held for Euroclear or Clearstream Banking the Euroclear or Clearstream
Banking account for which such Agent Member’s account is held) to be credited
with, and the account of the Agent Member to be debited for, such beneficial
interest and (3) a certificate in substantially the form of Exhibit E attached
hereto given by the holder of such beneficial interest, the Fiscal Agent, as
Transfer Agent, shall instruct the U.S. Depositary to reduce the principal
amount of the Restricted Global Note, and to increase the principal amount of
the Permanent Regulation S Global Note, by the principal amount of the
beneficial interest in the Restricted Global Note to be so transferred, and to
credit or cause to be credited to the account of the person specified in such
instructions a beneficial interest in the Permanent Regulation S Global Note
having a principal amount equal to the amount by which the principal amount of
the Restricted Global Note was reduced upon such transfer.

(iv) Temporary Regulation S Global Note or Permanent Regulation S Global Note to
Restricted Global Note. If the holder of a beneficial interest in the Temporary
Regulation S Global Note or the Permanent Regulation S Global Note wishes at any
time to transfer such interest to a person who wishes to take delivery thereof
in the form of a beneficial interest in the Restricted Global Note, such
transfer may be effected, subject to the Applicable Procedures, only in
accordance with this Section 6(c)(iv). Upon receipt by the Fiscal Agent, as
Transfer Agent, at its office in The City of New York of (1) written
instructions given in accordance with the Applicable Procedures from an Agent
Member, directing the Fiscal Agent, as Transfer Agent, to credit or cause to be
credited to a specified Agent Member’s account a beneficial interest in the
Restricted Global Note equal to that of the beneficial interest in the Temporary
Regulation S Global

 

13



--------------------------------------------------------------------------------

Note or the Permanent Regulation S Global Note to be so transferred, (2) a
written order given in accordance with the Applicable Procedures containing
information regarding the account of the Agent Member to be credited with, and
the account of the Agent Member (and if such account is held for Euroclear or
Clearstream Banking, the Euroclear or Clearstream Banking account, as the case
may be) to be debited for, such beneficial interest, and (3) with respect to a
transfer of a beneficial interest in the Temporary Regulation S Global Note, a
certificate substantially in the form of Exhibit F hereto given by the holder of
such beneficial interest, the Fiscal Agent, as Transfer Agent, shall instruct
the U.S. Depositary to reduce the principal amount of the Temporary Regulation S
Global Note or the Permanent Regulation S Global Note, as the case may be, and
increase the principal amount of the Restricted Global Note, by the principal
amount of the beneficial interest in the Temporary Regulation S Global Note or
the Permanent Regulation S Global Note, as the case may be, to be so
transferred, and to credit or cause to be credited to the account of the person
specified in such instructions a beneficial interest in the Restricted Global
Note having a principal amount equal to the amount by which the principal amount
of the Temporary Regulation S Global Note or the Permanent Regulation S Global
Note, as the case may be, was reduced upon such transfer.

(v) Interests in Temporary Regulation S Global Note to be Held Through Euroclear
or Clearstream Banking. Until the termination of the Restricted Period, any
interest in the Temporary Regulation S Global Note may be held only through
Agent Members acting for and on behalf of Euroclear and Clearstream Banking, and
any purchaser of Notes in a sale made in reliance on Regulation S may not sell
or offer to sell such Notes within the United States or to a U.S. person or for
the account or benefit of a U.S. person within the meaning of Regulation S;
provided that this clause (v) shall not prohibit any transfer in accordance with
Section 6(c)(iv) hereof.

(vi) Other Exchanges. In the event that a Global Note, any portion thereof or a
beneficial interest therein is exchanged for Notes other than Global Notes, such
other Notes may in turn be exchanged (on transfer or otherwise) for Notes that
are not Global Notes or for beneficial interests in a Global Note (if any is
then outstanding) only in accordance with such procedures, which shall be
substantially consistent with the provisions of Section 6(b); provided that any
beneficial interest in the Temporary Regulation S Global Note shall not be
exchangeable for a Certificated Note until the expiration of the Restricted
Period.

(d) Registration of Transfers and Exchanges. Successive registrations of
transfers and exchanges as aforesaid may be made from time to time as desired,
and each such registration shall be noted on the securities register. No service
charge shall be made to a holder for any registration of transfer or exchange of
the Notes, but the Fiscal

 

14



--------------------------------------------------------------------------------

Agent may require payment of a sum sufficient to cover any tax or other
governmental charge payable in connection therewith and any other amounts
required to be paid by the provisions of the Notes.

(e) Information from Transfer Agent. Any Transfer Agent appointed pursuant to
Section 2 hereof shall provide to the Fiscal Agent such information as the
Fiscal Agent may reasonably require in connection with the delivery by such
Transfer Agent of Notes upon transfer or exchange of Notes.

(f) Periods of Non-registration. No Transfer Agent shall be required to make
registrations of transfer or exchange of Notes during any periods designated in
the text of the Notes as periods during which such registration of transfer and
exchanges need not be made.

(g) Legend. If Notes are issued upon the transfer, exchange or replacement of
Notes not bearing the legends required, as applicable, by the Act and by the
forms of Notes attached as Exhibit A or Exhibit B hereto, which legends are set
forth in the forms of Notes attached as Exhibit A or Exhibit B hereto
(collectively, the “Legend”), the Notes so issued shall not bear the Legend. If
Notes are issued upon the transfer, exchange or replacement of Notes bearing the
Legend, or if a request is made to remove the Legend on a Note, the Notes so
issued shall bear the Legend, or the Legend shall not be removed, as the case
may be, unless there is delivered to the Issuer such satisfactory evidence,
which may include an opinion of counsel licensed to practice law in the State of
New York, as may be reasonably required by the Issuer that neither the Legend
nor the restrictions on transfer set forth therein are required to ensure that
transfers thereof comply with the provisions of Rule 144A, Rule 144 or
Regulation S under the Act or that such Notes are not “restricted securities”
within the meaning of Rule 144 under the Act. Upon provision of such
satisfactory evidence, the Fiscal Agent, at the written direction of the Issuer,
shall authenticate and deliver a Note that does not bear the Legend or may
remove the Legend, as the case may be. The Issuer agrees to indemnify the Fiscal
Agent for, and to hold it harmless against, any loss, liability or expense,
including the fees and expenses of counsel, reasonably incurred, arising out of
or in connection with actions taken or omitted by the Fiscal Agent in reliance
upon such legal opinion and the delivery of a Note that does not bear a Legend.
Upon any request for sale or other transfer of a Note (including any Global
Note) bearing such Legend (a “Restricted Note”) made subsequent to the date
which is one year (or for such period as may otherwise be required by Rule 144
under the Act, or any successor rule or regulation permitting resales of the
Notes without any conditions) after the later of the date of original issuance
of the Notes and the last date on which the Issuer or an affiliate of the
Issuer, within the meaning of Rule 144 under the Act, was the holder of such
Restricted Note and with respect to which a certification is furnished by the
transferor in substantially the form of Exhibit H hereto, (i) in the case of any
definitive Restricted Note, the Fiscal Agent, or the Transfer Agent if the
Fiscal Agent does not also act as the Transfer Agent, will permit the holder
thereof to

 

15



--------------------------------------------------------------------------------

exchange such Restricted Note for definitive Notes that do not bear the Legend
and such request will be effective to rescind any restriction on the further
transfer of such Note, and (ii) any such Restricted Notes represented by a
Global Note will not be subject to any restriction on transfer and may, at the
direction of the Issuer, be exchanged for a Global Note that does not bear the
Legend; in each such case, such Notes (whether in definitive or global form)
will no longer constitute Restricted Notes.

(h) Repurchases by Issuer. With the prior approval of the Commissioner, the
Issuer and any person that constitutes an affiliate of the Issuer within the
meaning of the Act may at any time purchase Notes in the open market or
otherwise at any price, for its own account or the account of others. Any Note
so purchased by the Issuer or any such affiliate for its own account shall not
thereafter be re-issued or resold, except pursuant to an exemption from
registration under the Act.

7. Redemption. Subject to the Payment Restrictions, including the prior approval
of the Commissioner, the Notes may be redeemed, as a whole or in part, at the
option of the Issuer at any time and from time to time, at the Redemption Price
set forth in paragraph 15 of the Notes. The Notes may not be redeemed at the
option of a holder thereof.

(a) Notice to Fiscal Agent. If the Issuer elects to redeem Notes pursuant to
paragraph 15 of the Notes, it shall notify the Fiscal Agent in writing of the
date designated for redemption, the aggregate principal amount of Notes to be
redeemed, the Redemption Price (as defined in the Notes) and that such
redemption is being made pursuant to paragraph 15 of the Notes. The Issuer shall
give each notice to the Fiscal Agent provided for in this Section not less than
45 days (unless a shorter period is acceptable to the Fiscal Agent) nor more
than 60 days before the date designated for redemption.

(b) Selection of Notes to be Redeemed. If less than all the Notes are to be
redeemed, each Outstanding Note shall be redeemed, pro rata; provided that if at
the time of redemption such Notes are registered as a Global Note, the U.S.
Depositary for such Global Note shall determine, in accordance with its
procedures, the principal amount of such Notes to be redeemed held by each
holder of a beneficial interest in such Global Note. The Fiscal Agent shall
notify the Issuer promptly of the Notes or portion thereof selected to be
redeemed.

(c) Notice of Redemption; Effect of Notice. Notices to redeem Notes shall be
given by the Fiscal Agent on behalf of and at the expense of the Issuer in the
manner provided in paragraph 15 of the Notes. The effect of such notice shall be
as set forth in such paragraph 15.

 

16



--------------------------------------------------------------------------------

(d) Notes Redeemed in Part. Any Note which is to be redeemed only in part shall
be surrendered with, if the Issuer or the Fiscal Agent so requires, due
endorsement by, or a written instrument of transfer in form reasonably
satisfactory to the Issuer and the Fiscal Agent duly executed by, the holder
thereof or such holder’s attorney duly authorized in writing, and the Issuer
shall execute, and the Fiscal Agent shall authenticate and deliver to the holder
of such Note without service charge, a new registered Note or Notes, of any
authorized denomination as requested by such holder, and as permitted by
Section 1(d) of this Agreement, in aggregate principal amount equal to and in
exchange for the unredeemed portion of the principal of the Note so surrendered.

8. Delivery of Certain Information. At any time when the Issuer is not subject
to Section 13 or 15(d) of the Exchange Act, upon the request of a holder of a
Note or beneficial interest in a Global Note, the Issuer shall promptly furnish
or cause to be furnished Rule 144A Information (as defined below) to such
holder, or to a prospective purchaser of such Note or interest designated by
such holder, in order to permit compliance by such holder with Rule 144A under
the Act in connection with the resale of such Note by such holder. “Rule 144A
Information” shall be such information as is specified pursuant to paragraph
(d)(4) of Rule 144A (or any successor provision thereto), as such provisions (or
successor provision) may be amended from time to time.

9. Conditions of Fiscal Agent’s Obligations. The Fiscal Agent accepts its
obligations herein set forth upon the terms and conditions hereof, including the
following, to all of which the Issuer agrees and all of which are applicable to
the Notes and the holders from time to time thereof:

(a) Compensation and Indemnity. The Fiscal Agent shall be entitled to such
compensation as agreed from time to time in writing with the Issuer for all
services rendered by it, and the Issuer agrees promptly to pay such compensation
and to reimburse the Fiscal Agent for the reasonable out-of-pocket expenses
(including reasonable counsel fees and expenses) incurred by it in connection
with or arising out of its services hereunder, or the issuance of the Notes and
their offering and sale. The Issuer also agrees to indemnify the Fiscal Agent
for, and to hold it harmless against, any loss, damages, claim, liability or
expense, incurred without bad faith, negligence, fraud or willful misconduct,
arising out of or in connection with its acting as Fiscal Agent, Transfer Agent
or Paying Agent hereunder, as well as the reasonable costs and expenses actually
incurred by the Fiscal Agent of defending against any claim of liability in the
premises. The obligations of the Issuer under this Section 9(a) shall survive
payment of all the Notes, the resignation or removal of the Fiscal Agent or the
termination of this Agreement.

(b) Agency. In acting under this Agreement and in connection with the Notes, the
Fiscal Agent is acting solely as agent of the Issuer and does not assume any
responsibility for the correctness of the recitals in the Notes (except for the
correctness of

 

17



--------------------------------------------------------------------------------

the statement in its certificate of authentication thereon) or any obligation or
relationship of agency or trust, for or with any of the owners or holders of the
Notes, except that all funds held by the Fiscal Agent for the payment of
principal of and any interest on the Notes, to the extent permitted under the
Payment Restrictions, shall be held in trust for such owners or holders, as the
case may be, as set forth herein and in the Notes; provided, however, that
monies held in respect of the Notes remaining unclaimed at the end of two years
after such principal and such interest shall have become payable in accordance
with the Payment Restrictions (whether at the Scheduled Maturity Date or
otherwise) and monies sufficient therefor shall have been duly made available
for payment shall, together with any interest made available for payment
thereon, be repaid to the Issuer. Upon such repayment, the aforesaid trust with
respect to the Notes shall terminate and all liability of the Fiscal Agent and
Paying Agents with respect to such funds shall thereupon cease.

(c) Advice of Counsel. The Fiscal Agent and any Paying Agent or Transfer Agent
appointed by the Issuer pursuant to Section 2 hereof may consult with their
respective counsel or other independent counsel satisfactory to them (to the
extent such consultation is contemplated by the terms of this Agreement, at the
expense of the Issuer), and the advice or opinion of such counsel shall be full
and complete authorization and protection in respect of any action taken or
suffered by them hereunder, provided, that such action is without bad faith,
negligence, fraud or willful misconduct on its part and in accordance with such
advice or opinion.

(d) Reliance. The Fiscal Agent and any Paying Agent or Transfer Agent appointed
by the Issuer pursuant to Section 2 hereof each shall be protected and shall
incur no liability for or in respect of any action taken or thing suffered by it
in reliance upon any Note, notice, direction, consent, certificate (including a
certificate of an Authorized Officer delivered to the Fiscal Agent), affidavit,
statement, or other paper or document believed by it, acting without bad faith,
negligence, fraud or willful misconduct on its part, to be genuine and to have
been passed upon or signed by the proper parties.

(e) Interest in Notes, etc. The Fiscal Agent, any Paying Agent or Transfer Agent
appointed by the Issuer pursuant to Section 2 hereof and their respective
officers, directors and employees may become the owners of, or acquire any
interest in, any Notes, with the same rights that they would have if they were
not the Fiscal Agent, such other Paying Agent or Transfer Agent or such person,
and may engage or be interested in any financial or other transaction with the
Issuer, and may act on, or as depositary, trustee or agent for, any committee or
body of holders of Notes or other obligations of the Issuer, as freely as if
they were not the Fiscal Agent, such other Paying Agent or Transfer Agent or
such person.

(f) Non-Liability for Interest. Subject to any agreement between the Issuer and
the Fiscal Agent to the contrary, the Fiscal Agent shall not be under any
liability for interest on monies at any time received by it pursuant to any of
the provisions of this Agreement or the Notes.

 

18



--------------------------------------------------------------------------------

(g) Certifications. Whenever in the administration of this Agreement the Fiscal
Agent shall deem it desirable that a matter of fact be proved or established
prior to taking, suffering or omitting any action hereunder, the Fiscal Agent
(unless other evidence be herein specifically prescribed) may, in the absence of
bad faith, negligence, fraud or willful misconduct on its part, rely upon a
certificate signed by an Authorized Officer and delivered to the Fiscal Agent as
to such matter of fact.

(h) No Implied Obligations. The duties and obligations of the Fiscal Agent, the
Transfer Agent and the Paying Agent with respect to matters governed by this
Agreement shall be determined solely by the express provisions hereof, and none
of the Fiscal Agent, the Transfer Agent or the Paying Agent shall be liable
except for the performance of such duties and obligations as are specifically
set forth in this Agreement and the Notes, as applicable, and no implied
covenants or obligations shall be read into this Agreement or the Notes against
the Fiscal Agent, the Transfer Agent or the Paying Agent and the Fiscal Agent,
the Transfer Agent and the Paying Agent shall be protected and incur no
liability in respect of any action taken or omitted to be taken hereunder by the
Fiscal Agent, the Transfer Agent or the Paying Agent without bad faith,
negligence, fraud or willful misconduct on its part. Nothing in this Agreement
shall be construed to require the Fiscal Agent, the Transfer Agent or the Paying
Agent to advance or expend their own funds or take any action that may, in their
opinion, expose them to any liability unless they receive indemnity satisfactory
to them.

(i) Enforceability of Rights. The rights, privileges, protections, immunities
and benefits given to the Fiscal Agent, including, without limitation, its right
to be indemnified, are extended to, and shall be enforceable by, the Fiscal
Agent in each of its capacities hereunder, and each agent, custodian and other
person employed to act hereunder.

(j) Agents. The Fiscal Agent may execute any of the powers hereunder or perform
any duties hereunder either directly or by or through agents, attorneys or
custodians.

(k) Damages. In no event shall the Fiscal Agent be liable, directly or
indirectly, for any special, indirect or consequential damages, even if the
Fiscal Agent has been advised of the possibility of such damages.

(l) Recitals. The recitals contained in this Agreement and in the Notes (except
the Fiscal Agent’s certificates of authentication) shall be taken as the
statements of the Issuer and the Fiscal Agent does not assume any responsibility
for the correctness of the same. The Fiscal Agent does not make any
representation (other than with respect

 

19



--------------------------------------------------------------------------------

to itself) as to the validity or sufficiency of this Agreement or the Notes,
except for the Fiscal Agent’s due authorization, execution and delivery of this
Agreement. The Fiscal Agent shall not be accountable for the use or application
by the Issuer of any of the Notes or the proceeds thereof.

(m) Occurrences Beyond Reasonable Control. In no event shall the Fiscal Agent be
responsible or liable for any failure or delay in the performance of its
obligations hereunder arising out of or caused by, directly or indirectly,
forces beyond its control, including, without limitation, strikes, work
stoppages, accidents, acts of war or terrorism, civil or military disturbances,
nuclear or natural catastrophes or acts of God, and interruptions, loss or
malfunctions of utilities, communications or computer (software or hardware)
services; it being understood that the Fiscal Agent shall use reasonable efforts
which are consistent with accepted practices in the banking industry to resume
performance as soon as practicable under the circumstances.

(n) Default of the Issuer. Except as specifically set forth in this Agreement,
the Fiscal Agent shall not have any duty or responsibility in case of any
default by the Issuer in the performance of its obligations (including, without
limiting the generality of the foregoing, any duty or responsibility to
accelerate all or any of the Notes or to initiate or to attempt to initiate any
proceedings at law or otherwise or to make any demand for the payment thereof
upon the Issuer).

10. Resignation, Removal and Appointment of Successor.

(a) Fiscal Agent and Paying Agent. The Issuer agrees, for the benefit of the
holders from time to time of the Notes, that there shall at all times be a
Fiscal Agent hereunder which shall be a bank or trust company organized and
doing business under the laws of the United States of America or the State of
New York, in good standing and having an established place of business in the
Borough of Manhattan, The City of New York, and authorized under such laws to
exercise corporate trust powers, until all the Notes authenticated and delivered
hereunder (i) shall have been delivered to the Fiscal Agent for cancellation or
(ii) have become payable, with the approval of the Commissioner, and monies
sufficient to pay the full principal of and any interest remaining unpaid on the
Notes shall have been made available for payment and either paid or returned to
the Issuer as provided herein and in such Notes.

(b) Resignation and Removal. The Fiscal Agent may at any time resign by giving
written notice to the Issuer of such intention on its part, specifying the date
on which its desired resignation shall become effective; provided that such date
shall not be less than 60 days from the date on which such notice is given,
unless the Issuer agrees to accept shorter notice. The Fiscal Agent hereunder
may be removed at any time by the filing with it of an instrument in writing
signed on behalf of the Issuer and specifying such removal and the date when it
shall become effective. Notwithstanding the dates of

 

20



--------------------------------------------------------------------------------

effectiveness of resignation or removal, as the case may be, to be specified in
accordance with the preceding sentences, such resignation or removal shall take
effect only upon the appointment by the Issuer, as hereinafter provided, of a
successor Fiscal Agent (which, to qualify as such, shall for all purposes
hereunder be a bank or trust company organized and doing business under the laws
of the United States of America or of the State of New York, in good standing
and having and acting through an established place of business in the Borough of
Manhattan, The City of New York, authorized under such laws to exercise
corporate trust powers and having a combined capital and surplus in excess of
$50,000,000) and the acceptance of such appointment by such successor Fiscal
Agent. Upon its resignation or removal, the Fiscal Agent shall be entitled to
payment by the Issuer pursuant to Section 9 hereof of compensation for services
rendered and to reimbursement of reasonable out-of-pocket expenses incurred
hereunder. If a successor Fiscal Agent does not take office within 60 days after
the retiring Fiscal Agent provides written notice of its intent to resign or is
removed, the retiring Fiscal Agent at the expense of the Issuer, the Issuer or
the holders of at least 10% in aggregate principal amount of the Notes then
Outstanding (as defined in Section 11(d) herein) may petition any court of
competent jurisdiction for the appointment of a successor Fiscal Agent.

(c) Successors. In case at any time the Fiscal Agent (or any Paying Agent if
such Paying Agent is the only Paying Agent located in a place where, by the
terms of the Notes or this Agreement, the Issuer is required to maintain a
Paying Agent) shall resign, or shall be removed, or shall become incapable of
acting, or shall be adjudged bankrupt or insolvent, or shall file a voluntary
petition in bankruptcy or make an assignment for the benefit of its creditors or
consent to the appointment of a receiver of all or any substantial part of its
property, or shall admit in writing its inability to pay or meet its debts as
they severally mature, or if a receiver of it or of all or any substantial part
of its property shall be appointed, or if an order of any court shall be entered
approving any petition filed by or against it under the provisions of applicable
receivership, bankruptcy, insolvency or other similar legislation, or if any
public officer shall take charge or control of it or of its property or affairs,
for the purpose of rehabilitation, liquidation, conservation or dissolution, a
successor Fiscal Agent or Paying Agent, as the case may be, qualified as
aforesaid (in the case of the Fiscal Agent), shall be appointed by the Issuer by
an instrument in writing, filed with the successor Fiscal Agent or Paying Agent,
as the case may be, and the predecessor Fiscal Agent or Paying Agent, as the
case may be. Upon the appointment as aforesaid of a successor Fiscal Agent or
Paying Agent, as the case may be, and acceptance by such successor of such
appointment, the Fiscal Agent or Paying Agent, as the case may be, so succeeded
shall cease to be Fiscal Agent or Paying Agent, as the case may be, hereunder.
If no successor Fiscal Agent or other Paying Agent, as the case may be, shall
have been so appointed by the Issuer and shall have accepted appointment as
hereinafter provided, and, in the case of such other Paying Agent, if such other
Paying Agent is the only Paying Agent located in a place where, by the terms of
the Notes or this Agreement, the Issuer is required to maintain a Paying Agent,
then any holder of a Note who has been a bona fide holder of a Note for at least
six months (which

 

21



--------------------------------------------------------------------------------

Note, in the case of such other Paying Agent, is referred to in this sentence),
on behalf of such holder and all others similarly situated, or the Fiscal Agent,
may petition any court of competent jurisdiction for the appointment of a
successor fiscal or paying agent, as the case may be. The Issuer shall give
prompt written notice to each other Paying Agent of the appointment of a
successor Fiscal Agent.

(d) Acknowledgement. Any successor Fiscal Agent appointed hereunder shall
execute, acknowledge and deliver to its predecessor and to the Issuer an
instrument accepting such appointment hereunder. Upon delivery of such
instrument, such successor Fiscal Agent, without any further act, deed or
conveyance, shall become vested with all the authority, rights, powers, trusts,
immunities, duties and obligations of such predecessor with like effect as if
originally named as Fiscal Agent hereunder and all provisions hereof shall be
binding on such successor Fiscal Agent. Furthermore, upon delivery of such
instrument, such predecessor, upon payment of its compensation and reimbursement
of its disbursements then unpaid, shall thereupon become obligated to transfer,
deliver and pay over, and such successor Fiscal Agent shall be entitled to
receive, all monies, securities, books, records or other property on deposit
with or held by such predecessor as Fiscal Agent hereunder. Upon delivery of
such property, such predecessor Fiscal Agent shall become entitled to payment by
the Issuer of its compensation and reimbursement of its disbursements then
unpaid from such successor Fiscal Agent.

(e) Merger, Consolidation, etc. Any bank or trust company into which the Fiscal
Agent hereunder may be merged, or resulting from any merger or consolidation to
which the Fiscal Agent shall be a party, or to which the Fiscal Agent shall sell
or otherwise transfer all or substantially all the agency and trust business of
the Fiscal Agent; provided that it shall be qualified as aforesaid, shall be the
successor Fiscal Agent under this Agreement without the execution or filing of
any paper or any further act on the part of any of the parties hereto.

11. Meetings and Amendments.

(a) Calling of Meeting, Notice and Quorum. A meeting of holders of Notes may be
called at any time and from time to time to make, give or take any request,
demand, authorization, direction, notice, consent, waiver or other action
provided by this Agreement or the Notes to be made, given or taken by holders of
Notes or to modify, amend or supplement the terms of the Notes or this Agreement
as hereinafter provided, and subject to the requirement hereinafter set forth
that the Issuer and the Fiscal Agent may, only with the prior approval of the
Commissioner, modify, amend or supplement this Agreement or the terms of the
Notes or give consents or waivers or take other actions with respect thereto.
The Fiscal Agent may at any time call a meeting of holders of Notes for any such
purpose to be held at such time and at such place in the Borough of Manhattan,
The City of New York as the Fiscal Agent shall determine. Notice of every

 

22



--------------------------------------------------------------------------------

meeting of holders of Notes, setting forth the time and the place of such
meeting and in general terms the action proposed to be taken at such meeting,
shall be given as provided in the terms of the Notes, not less than 30 nor more
than 60 days prior to the date fixed for the meeting (provided that, in the case
of any meeting to be reconvened after adjournment for lack of a quorum, such
notice shall be so given not less then 15 nor more than 60 days prior to the
date fixed for such meeting). In case at any time the Issuer or the holders of
at least 10% in aggregate principal amount of the Outstanding Notes (as defined
in subsection (d) of this Section) shall have requested the Fiscal Agent to call
a meeting of the holders of Notes for any such purpose, by written request
setting forth in reasonable detail the action proposed to be taken at the
meeting, the Fiscal Agent shall call such meeting for such purposes by giving
notice thereof.

To be entitled to vote at any meeting of holders of Notes, a person shall be a
holder of Outstanding Notes or a person duly appointed by an instrument in
writing as proxy for such a holder. The persons entitled to vote a majority in
principal amount of the Outstanding Notes shall constitute a quorum. The Fiscal
Agent may make such reasonable and customary regulations consistent herewith as
it shall deem advisable for any meeting of holders of Notes with respect to the
proof of the appointment of proxies in respect of holders of Notes, the record
date for determining the registered holders of Notes who are entitled to vote at
such meeting (which date shall be designated by the Fiscal Agent and set forth
in the notice calling such meeting hereinabove referred to and which shall be
not less than 15 nor more than 60 days prior to such meeting; provided that
nothing in this paragraph shall be construed to render ineffective any action
taken by holders of the requisite principal amount of Outstanding Notes on the
date such action is taken), the adjournment and chairmanship of such meeting,
the appointment and duties of inspectors of votes, the submission and
examination of proxies, certificates and other evidence of the right to vote,
and such other matters concerning the conduct of the meeting as it shall deem
appropriate.

(b) Approval.

(i) At any meeting of holders of Notes duly called and held as specified above,
upon the affirmative vote, in person or by proxy thereunto duly authorized in
writing, of the holders of not less than a majority in aggregate principal
amount of the Notes then Outstanding, or (ii) with the written consent of the
holders of not less than a majority in aggregate principal amount of the Notes
then Outstanding, in each case (i) or (ii) the Issuer and the Fiscal Agent may,
with the prior approval of the Commissioner, modify, amend or supplement the
terms of the Notes or this Agreement in any way, and the holders of Notes may
make, take or give any request, demand, authorization, direction, notice,
consent, waiver (including waiver of future compliance or past failure to
perform) or other action provided by this Agreement or the Notes to be made,
given or taken by holders of Notes; provided that no such action, modification,
amendment or supplement,

 

23



--------------------------------------------------------------------------------

however effected, may, without the consent of the holder of each Note affected
thereby, (A) change the Scheduled Interest Payment Date (as defined in the
Notes) or Scheduled Maturity Date of the principal of or any installment of
interest on any Note, (B) reduce the principal amount of any Note or the
interest rate thereon, (C) change the currency in which, or the required place
at which, payment with respect to interest or principal in respect of the Notes
is payable, (D) change the Issuer’s obligations under Section 8 hereof in any
manner adverse to the interests of the holder of a Note, (E) impair the right of
a holder of a Note to institute suit for the enforcement of any payment, if such
payment is permitted under the Payment Restrictions, on or with respect to any
Note, (F) modify the provisions of paragraph 10 of the Notes in a manner adverse
to the holders of the Notes, (G) reduce the above-stated percentage of the
principal amount of Outstanding Notes, the vote or consent of the holders of
which is necessary to modify, amend or supplement this Agreement or the terms
and conditions of the Notes or to make, take or give any request, demand,
authorization, direction, notice, consent, waiver (including waiver of any
future compliance or past failure to perform) or other action provided hereby or
thereby to be made, taken or given, (H) reduce the percentage of aggregate
principal amount of Outstanding Notes necessary to constitute a quorum at any
meeting of holders of Notes at which a resolution is adopted, or (I) change the
restrictions on payment of principal of or interest on or redemption payment
with respect to the Notes in a manner adverse to the holders of the Notes.

The Issuer and the Fiscal Agent may, with the prior approval of the
Commissioner, without the vote or consent of any holder of Notes, amend this
Agreement or the Notes for the purpose of (a) adding to the covenants of the
Issuer for the benefit of the holders of Notes, (b) surrendering any right or
power conferred upon the Issuer, (c) securing the Notes, (d) evidencing the
succession of another entity to the Issuer and the assumption by such successor
of the covenants and obligations of the Issuer herein and in the Notes as
permitted by this Agreement and the Notes, (e) modifying the restrictions on,
and procedures for, resale and other transfers of the Notes to the extent
required by any change in applicable law or regulation, or the interpretation
thereof, or in practices relating to the resale or transfer of restricted
securities generally, (f) accommodating the issuance, if any, of Notes in
book-entry or certificated form and matters related thereto which do not
adversely affect the interest of any Note holder in any material respect,
(g) curing any ambiguity or correcting or supplementing any defective provision
contained herein or in the Notes in a manner which does not adversely affect the
interest of any Note holder in any material respect, or (h) effecting any
amendment which the Issuer and the Fiscal Agent may determine is necessary or
desirable and which shall not adversely affect the interest of any Note holder.

It shall not be necessary for the vote or consent of the holders of Notes to
approve the particular form of any proposed modification, amendment, supplement,
request, demand, authorization, direction, notice, consent, waiver or other
action, but it shall be sufficient if such vote or consent shall approve the
substance thereof.

 

24



--------------------------------------------------------------------------------

The Fiscal Agent shall receive an opinion of counsel in connection with any
amendment or supplement entered into hereunder stating that all conditions
precedent to such amendment or supplement have been fulfilled and that the
Fiscal Agent’s entering into such amendment or supplement is authorized and
permitted under this Agreement.

(c) Binding Nature of Amendments, Notices, Notations, etc. Any instrument given
by or on behalf of any holder of a Note in connection with any consent to or
vote for any such modification, amendment, supplement, request, demand,
authorization, direction, notice, consent, waiver or other action shall be
irrevocable once given and shall be conclusive and binding on all subsequent
holders of such Note or any Note issued directly or indirectly in exchange or
substitution therefor or in lieu thereof. Any such modification, amendment,
supplement, request, demand, authorization, direction, notice, consent, waiver
or other action taken, made or given in accordance with Section 11(b) hereof
shall be conclusive and binding on all holders of Notes, whether or not they
have given such consent or cast such vote or were present at any meeting, and
whether or not notation of such modification, amendment, supplement, request,
demand, authorization, direction, notice, consent, waiver or other action is
made upon the Notes. Notice of any modification or amendment of, supplement to,
or request, demand, authorization, direction, notice, consent, waiver or other
action with respect to the Notes or this Agreement (other than for purposes of
curing any ambiguity or of curing, correcting or supplementing any defective
provision hereof or thereof) shall be given to each holder of Notes affected
thereby, in all cases as provided in the Notes.

Notes authenticated and delivered after the effectiveness of any such
modification, amendment, supplement, request, demand, authorization, direction,
notice, consent, waiver or other action may bear a notation in the form approved
by the Fiscal Agent and the Issuer as to any matter provided for in such
modification, amendment, supplement, request, demand, authorization, direction,
notice, consent, waiver or other action. New Notes modified to conform, in the
opinion of the Fiscal Agent and the Issuer, to any such modification, amendment,
supplement, request, demand, authorization, direction, notice, consent, waiver
or other action taken, made or given in accordance with Section 11(b) hereof may
be prepared and executed by the Issuer, authenticated by the Fiscal Agent and
delivered in exchange for Outstanding Notes.

(d) “Outstanding” Defined. For purposes of the provisions of this Agreement and
the Notes, any Note authenticated and delivered pursuant to this Agreement
shall, as of any date of determination, be deemed to be “Outstanding,” except:

(i) Notes theretofore cancelled by the Fiscal Agent or delivered to the Fiscal
Agent for cancellation;

 

25



--------------------------------------------------------------------------------

(ii) Notes which have been called for redemption in accordance with their terms
or which have become payable, to the extent permitted under the Payment
Restrictions, at the Scheduled Maturity Date or otherwise, and with respect to
which, in each case, monies sufficient to pay the principal thereof and any
interest thereon shall have been paid; and

(iii) Notes paid under Section 12 of the Notes or in lieu of or in substitution
for which other Notes shall have been authenticated and delivered pursuant to
this Agreement;

provided, however, that in determining whether the holders of the requisite
principal amount of Outstanding Notes are present at a meeting of holders of
Notes for quorum purposes or have consented to or voted in favor of any request,
demand, authorization, direction, notice, consent, waiver, amendment,
modification or supplement hereunder, the principal amount of any Notes that are
beneficially owned by the Issuer or any of its Affiliates, or the voting of
which the Issuer or any of its Affiliates has the right to direct with respect
to such request, demand, authorization, direction, notice, consent, waiver,
amendment, modification or supplement, shall be disregarded in such calculation
(in both the numerator and the denominator). The Fiscal Agent shall incur no
liability for failing to disregard any Note owned directly or indirectly by the
Issuer or any Affiliate of the Issuer in the absence of actual knowledge of that
circumstance by a corporate trust officer of the Fiscal Agent responsible for
the administration of this Agreement.

As used herein, an “Affiliate” of any specified Person means any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person. For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

As used herein, “Person” means any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof, or any other entity of any kind.

12. Remedies. Holders of Notes may enforce this Agreement or the Notes only in
the manner set forth below.

(a) Acceleration of Maturity. In the event that any state or federal agency
shall obtain an order or grant approval for the rehabilitation, liquidation,
conservation, dissolution, receivership or any similar action of the Issuer
(including, without limitation, under Chapter 645 of the Wisconsin Statutes),
the Notes will upon the obtaining of such

 

26



--------------------------------------------------------------------------------

an order or the granting of such approval immediately mature in full without any
action on the part of the Fiscal Agent or any holder of the Notes, with payment
thereon being subject to the Payment Restrictions, and any restrictions imposed
as a consequence of, or pursuant to, such proceedings. Notwithstanding any other
provision of this Agreement or the Notes, in no event shall the Fiscal Agent or
any holder of the Notes be entitled to declare the Notes to immediately mature
or otherwise be immediately payable, except that payments approved by the
Commissioner but unpaid may become immediately payable in accordance with clause
(b) below.

(b) Failure to Pay or Perform Other Obligations. In the event that the
Commissioner approves in whole or in part a payment of any interest on or
principal of, or any redemption payment with respect to, any Notes and the
Issuer fails to pay the full amount of such approved payment on the date such
amount is scheduled to be paid, such approved amount will be immediately payable
on such date without any action on the part of the Fiscal Agent or any holder of
Notes. In the event that the Issuer fails to perform any of its other
obligations hereunder or under the Notes (or otherwise abide by any of the other
terms hereof or of the Notes), each holder of the Notes may pursue any available
remedy to enforce the performance of any provision of such Notes or this
Agreement; provided, however, that such remedy shall in no event include the
right to declare the Notes immediately payable, except for payments approved by
the Commissioner, and shall in no circumstances be inconsistent with the
provisions of applicable law. A delay or omission by any Note holder in
exercising any right or remedy accruing as a result of the Issuer’s failure to
perform its obligations hereunder or under the Notes (or otherwise abide by any
of the other terms hereof or of the Notes) and the continuation thereof shall
not impair such right or remedy or constitute a waiver of or acquiescence in
such non-performance by the Issuer. To the extent permitted by law, no remedy is
exclusive of any other remedy and all remedies are cumulative.

(c) Rights of Holders. Notwithstanding any other provision of this Agreement or
the Notes, the right of any holder of Notes to receive payment of the principal
of and interest on such holder’s Notes on or after the respective scheduled
payment or scheduled maturity dates expressed in such Notes, or to bring suit
for the enforcement of any such payment on or after such respective scheduled
payment or scheduled maturity dates, in each case subject to such payment on
such dates having received the approval of the Commissioner pursuant to the
Payment Restrictions, is absolute and unconditional and shall not be impaired or
affected without the consent of such holder.

13. Governing Law. THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO THE CONFLICTS OF LAWS RULES OF SUCH STATE (OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW). THE

 

27



--------------------------------------------------------------------------------

COMMISSIONER’S EXERCISE OF REGULATORY AUTHORITY, INCLUDING APPROVAL OF PAYMENTS
ON THE NOTES, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF WISCONSIN (OR, IF THE COMMISSIONER IS NO LONGER THE PRIMARY
REGULATOR OF THE FINANCIAL CONDITION OF THE ISSUER, THE LAW OF SUCH JURISDICTION
OF THE PRIMARY REGULATOR OF THE FINANCIAL CONDITION OF THE ISSUER), AND THE
PARTIES TO THIS AGREEMENT AND HOLDERS OF NOTES SHALL SUBMIT ANY DISPUTES RELATED
TO THE EXERCISE OF SUCH REGULATORY AUTHORITY TO A COURT OF COMPETENT
JURISDICTION IN SUCH JURISDICTION.

14. Notices. All notices or communications hereunder, except as herein otherwise
specifically provided, shall be in writing, including by email, shall specify
this Agreement by name and date and shall identify the Notes, and if sent to the
Fiscal Agent shall be delivered or transmitted by facsimile to it at The Bank of
New York Mellon, 101 Barclay Street, Floor 7W, New York, New York 10286,
Attention: Dealing & Trading Unit, fax: 212-815-2830, and if sent to the Issuer,
with respect to notices of payments and written confirmations of wire transfers,
shall be delivered or transmitted by facsimile to it at Ambac Assurance
Corporation, One State Street Plaza, New York, New York 10004, Attention: First
Vice President—Cash Management, fax: 212-208-3507, and if sent to the Issuer,
with respect to all other communications, shall be delivered or transmitted by
facsimile to it at Ambac Assurance Corporation, One State Street Plaza, New
York, New York 10004, Attention: Chief Financial Officer, fax: 212-208-3416. The
foregoing addresses for notices or communications may be changed by written
notice given by the addressee to each party hereto, and the addressee’s address
shall be deemed changed for all purposes from and after the giving of such
notice.

Notices shall be deemed received by the Fiscal Agent only upon actual receipt by
the Fiscal Agent. If the Fiscal Agent shall receive any notice or demand
addressed to the Issuer by the holder of a Note, the Fiscal Agent shall promptly
forward such notice or demand to the Issuer.

15. Severability. In case any provision in this Agreement or in the Notes shall
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.

16. Headings. The section headings herein are for convenience of reference only
and shall not affect the construction hereof.

17. Counterparts. This Agreement may be executed in one or more counterparts,
and by each party separately on a separate counterpart, and each such
counterpart when executed and delivered shall be deemed to be an original. Such
counterparts shall together constitute one and the same instrument.

 

28



--------------------------------------------------------------------------------

18. Interpretation. The provisions of this Agreement shall be construed to the
greatest extent possible as consistent with the provisions of the Notes, and, to
the extent the terms of this Agreement conflict with the terms of the Notes, the
terms of the Notes shall govern.

19. Waiver of Jury Trial. EACH OF THE FISCAL AGENT AND THE ISSUER HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE NOTES OR THE TRANSACTIONS CONTEMPLATED HEREBY.

20. USA Patriot Act. The parties hereto acknowledge that, in accordance with
Section 326 of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)) (as amended, modified or supplemented from time to time, the
“USA Patriot Act”), the Fiscal Agent, like all financial institutions, is
required to obtain, verify, and record information that identifies each person
or legal entity that opens an account. The parties to this Agreement agree that
they will provide the Fiscal Agent with such information as the Fiscal Agent may
request in order for the Fiscal Agent to satisfy the requirements of the USA
Patriot Act.

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Fiscal Agency
Agreement as of the date first above written.

 

AMBAC ASSURANCE CORPORATION By:  

/s/ Kevin J. Doyle

  Name: Kevin J. Doyle   Title:   Senior Vice President and General Counsel

THE BANK OF NEW YORK MELLON
as Fiscal Agent

By:  

/s/ Stacey B. Poindexter

  Name: Stacey B. Poindexter   Title:   Vice President

 

30



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CERTIFICATED NOTE

THIS 5.1% SURPLUS NOTE SCHEDULED TO MATURE ON JUNE 7, 2020 (THIS “NOTE”) (OR ITS
PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND MAY NOT BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM AND IN
ACCORDANCE WITH THAT CERTAIN FISCAL AGENCY AGREEMENT BY AND BETWEEN AMBAC
ASSURANCE CORPORATION AND THE BANK OF NEW YORK MELLON (TOGETHER WITH ITS
PERMITTED SUCCESSORS AND ASSIGNS, THE “FISCAL AGENT”), DATED AS OF JUNE 7, 2010
(AS IT MAY BE DULY AMENDED FROM TIME TO TIME, THE “FISCAL AGENCY AGREEMENT”),
COPIES OF WHICH ARE AVAILABLE FOR INSPECTION AT THE OFFICE OF THE FISCAL AGENT.
EACH PURCHASER OF THIS NOTE IS HEREBY NOTIFIED THAT THE SELLER OF THIS NOTE MAY
BE RELYING ON THE EXEMPTION FROM SUCH REGISTRATION PROVIDED BY RULE 144A UNDER
THE SECURITIES ACT (TOGETHER WITH ANY SUCCESSOR PROVISION AND AS SUCH MAY BE
HEREAFTER AMENDED FROM TIME TO TIME, “RULE 144A”) OR REGULATION S UNDER THE
SECURITIES ACT (TOGETHER WITH ANY SUCCESSOR PROVISION THERETO, AND AS SUCH MAY
BE HEREAFTER AMENDED FROM TIME TO TIME, “REGULATION S”).

[INCLUDE IF NOTE IS A RESTRICTED CERTIFICATED NOTE OR NOTE ISSUED IN EXCHANGE
THEREFOR (UNLESS, PURSUANT TO SECTION 6(g) OF THE FISCAL AGENCY AGREEMENT, THE
ISSUER DETERMINES THAT THE LEGEND MAY BE REMOVED) — THE NOTES EVIDENCED HEREBY
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT, AND MAY NOT BE REOFFERED,
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (1) TO A PERSON WHO THE SELLER
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF
RULE 144A UNDER THE SECURITIES ACT (“QUALIFIED INSTITUTIONAL BUYER”) PURCHASING
FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (2) IN AN OFFSHORE
TRANSACTION COMPLYING WITH RULE 904 OF REGULATION S UNDER THE SECURITIES ACT,
(3) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED
BY RULE 144 THEREUNDER (IF AVAILABLE) OR (4) PURSUANT TO ANY OTHER EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT, SUBJECT TO THE DELIVERY OF
REASONABLY SATISFACTORY EVIDENCE TO THE

 

A-1



--------------------------------------------------------------------------------

ISSUER ESTABLISHING SUCH EXEMPTION, WHICH MAY INCLUDE AN OPINION OF COUNSEL, IN
EACH CASE, IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF THE STATES OF
THE UNITED STATES AND ALL OTHER APPLICABLE JURISDICTIONS.]

ANY PERSON ACQUIRING THIS NOTE IS DEEMED TO MAKE A REPRESENTATION TO THE ISSUER
AND THE FISCAL AGENT AS SET FORTH IN PARAGRAPH 9 HEREOF.

ALL PAYMENTS OF PRINCIPAL AND INTEREST ON THIS NOTE MAY ONLY BE MADE WITH THE
PRIOR APPROVAL OF THE COMMISSIONER OF INSURANCE OF THE STATE OF WISCONSIN OR ANY
SUCCESSOR THERETO (THE “COMMISSIONER”).

NEITHER THE ISSUER NOR ANY OF ITS AFFILIATES (WITHIN THE MEANING OF RULE 144
UNDER THE SECURITIES ACT) THAT ACQUIRES NOTES ARE PERMITTED TO SELL SUCH NOTES.

 

A-2



--------------------------------------------------------------------------------

AMBAC ASSURANCE CORPORATION

5.1% Surplus Note scheduled to mature on June 7, 2020

 

No. R-            $            

AMBAC ASSURANCE CORPORATION, a Wisconsin domiciled financial guaranty insurance
corporation (and any successor in interest thereto, the “Issuer”), for value
received, hereby promises to pay, subject to the Payment Restrictions (as
defined in paragraph 1 of the reverse side of this Note), to
                    , or registered assigns, the principal sum of
                     United States dollars ($            ) on June 7, 2020 (the
“Scheduled Maturity Date”), and to pay interest thereon, subject to the Payment
Restrictions, including the approval of the Commissioner, from June 7, 2010 or
from the most recent Scheduled Interest Payment Date to which interest has been
paid or duly provided for, annually in arrears on June 7 in each year and on the
date the Notes are scheduled to mature, commencing June 7, 2011 (each, a
“Scheduled Interest Payment Date”), at the rate of 5.1% per annum, until the
principal hereof is paid or duly provided for. Any reference herein to the term
“scheduled maturity date” or other date for the payment of principal of the
Notes shall include (i) the date, if any, fixed for redemption thereof in
accordance with paragraph 15 hereof and (ii) the date upon which any state or
federal agency obtains an order or grants approval for the rehabilitation,
liquidation, conservation or dissolution of the Issuer. As specified on the
reverse hereof, all payments of principal of or interest on this Note may be
made only with the prior approval of the Commissioner. The interest so payable,
and punctually paid or duly provided for, on any Scheduled Interest Payment Date
shall be paid, in accordance with the terms of the Fiscal Agency Agreement
hereinafter referred to, to the person (the “registered holder”) in whose name
this Note (or one or more predecessor Notes) is registered at the close of
business on May 20 (whether or not a Business Day, as defined herein), as the
case may be (each, a “Regular Record Date”), next preceding such Scheduled
Interest Payment Date. Interest on the Notes shall be calculated on the basis of
a 360-day year of twelve months of 30 days each. Any such interest not so
punctually paid or duly provided for shall forthwith cease to be payable to the
registered holder on such Regular Record Date and shall be paid to the person in
whose name this Note (or one or more predecessor Notes) is registered at the
close of business on a special record date for the payment of such interest to
be fixed by the Issuer, notice whereof shall be given to registered holders of
the Notes not less than 15 days prior to such special record date.

Principal of this Note shall be payable against surrender hereof at the
Corporate Trust Office of the Fiscal Agent hereinafter referred to and at the
offices of such other Paying Agents as the Issuer shall have appointed pursuant
to the Fiscal Agency

 

A-3



--------------------------------------------------------------------------------

Agreement. Payments of principal of the Notes shall be made only against
surrender of the Notes; provided that in the case of payment of only a portion
of principal, the Issuer shall execute a new registered Note or Notes in
aggregate principal amount equal to and in exchange for the remaining portion of
the principal of the Note so surrendered. Payments of interest on this Note will
be made, in accordance with the foregoing and subject to applicable laws and
regulations, (i) by wire transfer of immediately available funds to an account
maintained by the person entitled thereto with a bank if such registered holder
gives notice to the Fiscal Agent, not less than 15 days (or such fewer days as
the Fiscal Agent may accept at its discretion) prior to the applicable scheduled
payment date or scheduled maturity date hereof, of the payee’s account to which
payment is to be made or (ii) if no such notice is given, by mailing a check on
or before the scheduled payment date of such payment to the person entitled
thereto at such person’s address appearing on the aforementioned register.
Unless the designation of the payee’s account to which payment is to be made is
revoked, any such designation made by such holder with respect to such Notes of
the payee’s account to which payment is to be made shall remain in effect with
respect to any future payments with respect to such Notes payable to such
holder. The Issuer agrees that until this Note has been delivered to the Fiscal
Agent for cancellation, or monies sufficient to pay the full principal of and
interest remaining unpaid on this Note have been made available for payment and
either paid or returned to the Issuer as provided herein, it will at all times
maintain offices or agencies in the Borough of Manhattan, The City of New York
for the payment of the principal of and interest on the Notes as herein
provided.

Reference is hereby made to the further provisions of this Note set forth on the
reverse hereof, which further provisions shall for all purposes have the same
effect as if set forth at this place.

This Note may be executed by the Issuer by manual, facsimile or portable
document format signatures, and such signatures may be executed on separate
counterparts.

Unless the certificate of authentication hereon has been executed by the Fiscal
Agent by manual signature, this Note shall not be valid or obligatory for any
purpose.

 

A-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this instrument to be duly executed.

Dated:                     

 

AMBAC ASSURANCE CORPORATION By:  

 

  Name:   Title:

This is one of the Notes referred to in the within-mentioned Fiscal Agency
Agreement.

 

THE BANK OF NEW YORK MELLON
as Fiscal Agent

By:  

 

  Authorized Officer

 

A-5



--------------------------------------------------------------------------------

FORM OF REVERSE

1. General. This Note is one of a duly authorized issue of 5.1% Surplus Notes
scheduled to mature on June 7, 2020 of the Issuer (herein called the “Notes”),
limited in aggregate principal amount to $2,000,000,000.00. The Issuer and The
Bank of New York Mellon have entered into a Fiscal Agency Agreement, dated as of
June 7, 2010 (such instrument, as it may be duly amended from time to time, is
herein called the “Fiscal Agency Agreement”), which provides for the mechanism
for issuing the Notes and, inter alia, sets forth certain duties of the Fiscal
Agent in connection therewith. As used herein, the term “Fiscal Agent” includes
any successor fiscal agent under the Fiscal Agency Agreement. Copies of the
Fiscal Agency Agreement are on file and available for inspection at the
Corporate Trust Office of the Fiscal Agent in the Borough of Manhattan, The City
of New York. Holders of Notes are referred to the Fiscal Agency Agreement for a
statement of the terms thereof, including those relating to transfer, payment,
exchanges and certain other matters. The Fiscal Agent or any Paying Agent shall
also act as Transfer Agent and securities registrar.

Capitalized definitional terms used but not otherwise defined herein shall have
the respective meanings ascribed to such terms in the Fiscal Agency Agreement.
The terms of the Notes include those stated in the Fiscal Agency Agreement. The
Notes are subject to all such terms, and holders of the Notes are referred to
the Fiscal Agency Agreement for a statement of such terms. Holders of Notes may
enforce the Notes only in accordance with the Fiscal Agency Agreement.

The Notes are direct and unsecured obligations of the Issuer and, subject to the
payment restrictions contained in paragraphs 4 and 10 hereof (the “Payment
Restrictions”), are scheduled to mature on June 7, 2020.

Any reference herein to the term “scheduled maturity date” or other date for the
payment of principal of the Notes shall include (i) the date, if any, fixed for
redemption thereof in accordance with paragraph 15 hereof and (ii) the date upon
which any state or federal agency obtains an order or grants approval for the
rehabilitation, liquidation, conservation or dissolution of the Issuer.

2. Form of Notes. The Notes are issuable only in fully registered form without
coupons.

3. Registration, Transfer and Exchange. The Issuer shall maintain, in the
Borough of Manhattan, The City of New York, a Transfer Agent where Notes may be
registered or surrendered for registration of transfer or exchange. The Issuer
has initially appointed the Fiscal Agent at its Corporate Trust Office as its
Transfer Agent. The Issuer

 

A-6



--------------------------------------------------------------------------------

shall cause the Transfer Agent to act as a securities registrar and shall cause
to be kept at the office of the Transfer Agent a register in which, subject to
such reasonable regulations as it may prescribe, the Issuer shall provide for
the registration of Notes and registration of transfers and exchanges of Notes.
The Issuer reserves the right to vary or terminate the appointment of the
Transfer Agent or to appoint additional or other Transfer Agents or to approve
any change in the office through which any Transfer Agent acts; provided that
there shall at all times be a Transfer Agent in the Borough of Manhattan, The
City of New York. The Issuer shall cause written notice of any resignation,
termination or appointment of the Fiscal Agent or any Paying Agent or Transfer
Agent and of any change in the office through which any such Agent shall act to
be provided to holders of Notes.

Subject to the restrictions set forth herein and in the Fiscal Agency Agreement,
the transfer of a Note is registrable on the aforementioned register upon
surrender of such Note at any Transfer Agent duly endorsed by, or accompanied by
a written instrument of transfer in form reasonably satisfactory to the Issuer
duly executed by, the registered holder thereof or such holder’s attorney duly
authorized in writing. Upon such surrender of this Note for registration of
transfer, the Issuer shall execute, and the Fiscal Agent shall authenticate and
deliver, in the name of the designated transferee or transferees, one or more
new Notes, dated the date of authentication thereof, of any authorized
denominations and of a like aggregate principal amount.

Subject to the restrictions set forth herein and in the Fiscal Agency Agreement,
at the option of the registered holder upon request confirmed in writing, Notes
may be exchanged for Notes of any authorized denominations and aggregate
principal amount upon surrender of the Notes to be exchanged at the office of
any Transfer Agent. Whenever any Notes are so surrendered for exchange, the
Issuer shall execute, and the Fiscal Agent shall authenticate and deliver, the
Notes which the registered holder making the exchange is entitled to receive.
Any registration of transfer or exchange shall be effected upon the Issuer being
reasonably satisfied with the documents of title and identity of the person
making the request and subject to the restrictions set forth in this Note and/or
the Fiscal Agency Agreement and such reasonable regulations as the Issuer may
from time to time agree with the Fiscal Agent.

Notes may be redeemed by the Issuer, in whole or in part, but only to the extent
permitted by the Payment Restrictions, including the prior approval of the
Commissioner, and in accordance with paragraph 15 hereof. In the event of a
partial redemption, the Issuer shall not be required (i) to register the
transfer of or exchange any Note during a period beginning at the opening of
business 15 days before the date notice is given identifying the Notes to be
redeemed, or (ii) to register the transfer or exchange of any Note, or portion
thereof, called for redemption.

 

A-7



--------------------------------------------------------------------------------

All Notes issued upon any registration of transfer or exchange of Notes shall be
the valid obligations of the Issuer, evidencing the same debt, and entitled to
the same benefits, as the Notes surrendered upon such registration of transfer
or exchange. No service charge shall be made for any registration of transfer or
exchange, but the Issuer and the Fiscal Agent may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith, other than an exchange in connection with the partial redemption of a
Note not involving any registration of a transfer.

Prior to due presentment of this Note for registration of transfer, the Issuer,
the Fiscal Agent and any agent of the Issuer or the Fiscal Agent may treat the
person in whose name this Note is registered as the absolute owner hereof for
all purposes, whether or not this Note be overdue, and neither the Issuer nor
the Fiscal Agent nor any such agent shall be affected by notice to the contrary.

4. Restrictions on Payment. (a) Notwithstanding anything to the contrary set
forth herein or in the Fiscal Agency Agreement, any payment of principal of,
interest on or any monies owing with respect to this Note, whether at the
scheduled payment date or scheduled maturity date specified herein or otherwise,
may be made only with the prior approval of the Commissioner. If the
Commissioner does not approve the making of any payment of principal of or
interest on this Note on the scheduled payment date or scheduled maturity date
thereof, as specified herein, the scheduled payment date or scheduled maturity
date, as the case may be, shall be extended and such payment, together with
interest accrued with respect thereto as contemplated by the immediately
following two sentences, shall be made by the Issuer on the next following
Business Day (as defined below) on which the Issuer shall have the approval of
the Commissioner to make such payment together with such interest. Interest will
continue to accrue, compounded on each anniversary of the original scheduled
payment date or scheduled maturity date, on any such unpaid principal through
the actual date of payment at the rate of interest stated on the face hereof.
Interest will accrue, compounded on each anniversary of the original scheduled
payment date, on interest (or any portion thereof) with respect to which the
scheduled payment date has been extended, during the period of such extension,
at the rate of interest per annum applicable to principal hereunder. If the
Commissioner approves a payment of principal of or interest on the Notes in an
amount that is less than the full amount of principal of and interest on the
Notes then scheduled to be paid in respect of the Notes, payment of such partial
amount shall be made pro rata among Note holders.

(b) Any payment of principal of or interest on any Note as to which the approval
of the Commissioner has been obtained and which is not punctually paid or duly
provided for on the scheduled payment date or scheduled maturity date thereof,
as set forth herein (such payment being referred to as an “Unpaid Amount”),
subject to the provisions of section 14(b), will forthwith cease to be payable
to the registered holder of

 

A-8



--------------------------------------------------------------------------------

this Note on the relevant record date designated herein, and such Unpaid Amount,
together with interest thereon accrued at the rate of interest per annum
applicable to principal hereunder, compounded on each anniversary of the
original scheduled payment date or scheduled maturity date, will instead be
payable to the registered holder of this Note on a subsequent special record
date. The Issuer shall fix the special record date and payment date for the
payment of any Unpaid Amount. At least 15 days before the special record date,
the Issuer shall mail to each holder of the Notes and the Fiscal Agent a notice
that states the special record date, payment date and amount of interest or
principal to be paid. On the payment date set forth in such notice, the Paying
Agent shall pay the amount of interest or principal to be so paid to each holder
of the Notes in the manner set forth in Section 4(a) of the Fiscal Agency
Agreement.

5. Payment. (a) For so long as the Fiscal Agent is acting as a Paying Agent
hereunder, the Issuer, subject to the Payment Restrictions, shall provide to the
Fiscal Agent, or such other Paying Agent if the Fiscal Agent is no longer acting
as a Paying Agent, in immediately available funds on or prior to 11:00 a.m., New
York time, on each date on which a payment of principal of or any interest on
this Note is payable, as set forth herein, such amounts, in U.S. dollars, as are
necessary (with any amounts then held by the Fiscal Agent and available for the
purpose) to make such payment, and the Issuer hereby authorizes and directs the
Fiscal Agent from funds so provided to it to make or cause to be made payment of
the principal of and any interest, as the case may be, on this Note as set forth
herein and in the Fiscal Agency Agreement. Payments of principal of or any
interest on the Notes will be made (i) by wire transfer of immediately available
funds to an account maintained by the payee with a bank if such registered
holder gives notice to the Fiscal Agent, not less than 15 days (or such fewer
days as the Fiscal Agent may accept at its discretion) prior to the date on
which such payments are scheduled to be made, of the account to which payment is
to be made or (ii) if no such notice is given, by mailing a check to the payee
at the address reflected in the securities register maintained pursuant to
Section 6 of the Fiscal Agency Agreement. Unless the designation of the payee’s
account to which payment is to be made is revoked, any such designation made by
such holder with respect to such Notes shall remain in effect with respect to
any future payments with respect to such Notes payable to such holder. The
Issuer shall pay any reasonable administrative costs in connection with making
any such payments. The Fiscal Agent shall arrange directly with any other Paying
Agent who may have been appointed by the Issuer pursuant to the provisions of
Section 2 of the Fiscal Agency Agreement for the payment, subject to the Payment
Restrictions, from funds so paid by the Issuer of the principal of and any
interest on this Note. Any monies held in respect of this Note remaining
unclaimed at the end of two years after such principal and such interest shall
have become payable in accordance with the Payment Restrictions (whether at the
Scheduled Maturity Date or otherwise) and monies sufficient therefor shall have
been duly made available for payment shall, together with any interest made
available for payment thereon, be repaid to the Issuer and upon such repayment
all liability of the Fiscal Agent with respect thereto shall cease, without,
however, limiting in any way any

 

A-9



--------------------------------------------------------------------------------

obligation the Issuer may have to pay the principal of and interest on this
Note, subject to the Payment Restrictions. To the extent that the Fiscal Agent
is not acting as Paying Agent, references to the Fiscal Agent in this
Section 5(a) shall include the Paying Agent in such capacity.

(b) In any case where the scheduled payment date or scheduled maturity date of
any Note shall be at any place of payment a day on which banking institutions
are not carrying out transactions in U.S. dollars or are authorized or obligated
by law or executive order to close, then payment of principal or interest need
not be made on such date at such place but may be made on the next succeeding
day at such place which is not a day on which banking institutions in the
applicable jurisdiction are not carrying out transactions in U.S. dollars or are
authorized or obligated by law or executive order to close (a “Business Day”),
with the same force and effect as if made on the scheduled payment date or
scheduled maturity date thereof, and no interest shall accrue on the amount of
such payment for the period after such date, if such payment is so made.

6. Duties and Taxes. The Issuer shall pay all stamp and other duties, if any,
which may be imposed by the United States of America or any governmental entity
or any political subdivision thereof or taxing authority of or in the foregoing
with respect to the Fiscal Agency Agreement or the initial issuance of this
Note. All payments will be made by the Issuer without withholding or deduction
for or on account for any present or future tax, duty, assessment or other
governmental charge of whatever nature imposed or levied by any government or
any political subdivision or taxing authority thereof or therein, unless such
withholding or deduction is required by law. The Issuer shall not be required to
make any additional payment with respect to any withholding or deduction so
required.

7. Covenants. For so long as any of the Notes remain Outstanding or any amount
remains unpaid on any of the Notes,

(a) Except with respect to transactions covered by paragraph 8 hereof, the
Issuer will do or cause to be done all things necessary to preserve and keep in
full force and effect its corporate existence, material rights (charter and
statutory) and material franchises; provided, however, that the Issuer shall not
be required to preserve any such right or franchise if the Issuer’s Board of
Directors shall determine that the preservation thereof is no longer desirable
in the conduct of the business of the Issuer and that the Issuer has used its
reasonable best efforts to not disadvantage in any material respect the holders
of the Notes.

(b) The Issuer will not be or become an open-end investment company, unit
investment trust, face-amount certificate company or any other entity that is or
is required to be registered under Section 8 of the Investment Company Act of
1940, as amended (the “Investment Company Act”).

 

A-10



--------------------------------------------------------------------------------

(c) The Issuer shall use its best efforts (provided that such best efforts do
not require the Issuer to raise additional capital or indebtedness) to obtain
the approval of the Commissioner for the payment by the Issuer of interest on
and principal of the Notes on the scheduled payment dates or scheduled maturity
dates thereof, and, in the event any such approval has not been obtained for any
such payment at or prior to the scheduled payment date or scheduled maturity
date thereof, as the case may be, to continue to use its best efforts (provided
that such best efforts do not require the Issuer to raise additional capital or
indebtedness) to obtain such approval promptly thereafter. Not less than 45 days
prior to the scheduled payment date or scheduled maturity date thereof
(excluding any such scheduled maturity date which arises as a result of the
obtaining of an order or the granting of approval for the rehabilitation,
liquidation, conservation or dissolution of the Issuer), the Issuer will seek
the approval of the Commissioner to make each payment of interest on and
principal of the Notes. In addition, the Issuer shall notify in writing or cause
to be notified in writing each holder of the Notes and the Fiscal Agent no later
than five Business Days prior to the scheduled payment date for interest on or
the scheduled maturity date for principal of any Note (excluding any such
scheduled maturity date which arises as a result of the obtaining of an order or
the granting of approval for the rehabilitation, liquidation, conservation or
dissolution of the Issuer) in the event that the Commissioner has not then
approved the making of any such payment on such scheduled payment date or such
scheduled maturity date, and thereafter, if such payment has been approved by
the Commissioner, shall promptly notify in writing or cause to be notified in
writing each holder of the Notes and the Fiscal Agent of such approval and of
the fact that, notwithstanding such approval, the Issuer shall have failed to
make any such payment on any such scheduled payment date or such scheduled
maturity date.

8. Merger or Consolidation. For so long as any of the Notes remain Outstanding
or any amounts remain unpaid on any of the Notes, the Issuer may merge or
consolidate with or into any other corporation or sell, convey, transfer or
otherwise dispose of all or substantially all of its assets to any person, firm
or corporation, if (i) (A) in the case of a merger or consolidation, the Issuer
is the surviving corporation or (B) in the case of a merger or consolidation
where the Issuer is not the surviving corporation and in the case of any such
sale, conveyance, transfer or other disposition, the successor corporation is a
corporation organized and existing under the laws of the United States of
America or a state thereof and such corporation expressly assumes by
supplemental fiscal agency agreement all the obligations of the Issuer under the
Notes and the Fiscal Agency Agreement, (ii) at the time of any such merger or
consolidation, or such sale, conveyance, transfer or other disposition, the
Issuer shall not have failed to make payment of interest on or principal of, or
any redemption payment with respect to, the Notes after having received the
Commissioner’s prior approval to make such payment and (iii) the Issuer has
delivered to the Fiscal Agent an officer’s certificate stating that such merger,
consolidation, sale, conveyance, transfer or other disposition complies with
this paragraph and that all conditions precedent herein provided for relating to
such transaction have been complied with. In the event of the assumption by a
successor

 

A-11



--------------------------------------------------------------------------------

corporation of the obligations of the Issuer as provided in clause (i)(B) of the
immediately preceding sentence, such successor corporation shall succeed to and
be substituted for the Issuer hereunder and under the Fiscal Agency Agreement
and all such obligations of the Issuer shall terminate.

9. ERISA. No employee benefit plan subject to Title I of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), or plan or other arrangement
that is subject to Section 4975 of the Internal Revenue Code of 1986, as amended
(the “Code”), or any entity whose underlying assets are considered to include
“plan assets” of such employee benefit plans or arrangements (each, a “Plan”),
or governmental, church or foreign plan subject to any federal, state, local or
non-U.S. law that is substantially similar to the provisions of Section 406 of
ERISA or Section 4975 of the Code (“Similar Law”), and no person acting on
behalf of or investing “plan assets” of a Plan or a plan subject to a Similar
Law, may acquire this Note, unless the acquisition and holding of the Note is
exempt under one or more of Prohibited Transaction Class Exemptions 96-23,
95-60, 91-38, 90-1 or 84-14 (or any amendment thereof) or Section 408(b)(17) of
ERISA and Section 4975(d)(20) of the Code or another applicable exemption from
the prohibitions under Section 406 of ERISA and Section 4975 of the Code or, in
the case of a governmental, church or foreign plan subject to Similar Law, such
acquisition and holding do not violate any Similar Law. The acquisition by any
person of this Note shall constitute a representation by such person to the
Issuer and the Fiscal Agent that either (i) such person is not a Plan or a plan
subject to Similar Law and is not acquiring the Note on behalf of or with “plan
assets” of any Plan or any plan subject to Similar Law or (ii) its acquisition
and holding of the Note or any interest therein are covered under an applicable
exemption from the prohibitions under Section 406 of ERISA and Section 4975 of
the Code. The restrictions on acquisitions of the Notes set forth in this
paragraph 9 are in addition to those otherwise set forth in Section 6 of the
Fiscal Agency Agreement and under applicable law or, in the case of a plan
subject to Similar Law, do not violate such Similar Law.

10. Subordination. (a) The Issuer agrees, and each Note holder by accepting a
Note agrees, that the indebtedness evidenced by the Notes is subordinated in
right of payment, to the extent and in the manner provided in this paragraph, to
the prior payment in full of all Indebtedness, Policy Claims and Prior Claims
(each as hereinafter defined).

(b) Upon any distribution to creditors of the Issuer in any rehabilitation,
liquidation, conservation or dissolution or similar proceeding relating to the
Issuer or its property, the priority of claims of Note holders shall be
determined in accordance with Section 645.68 of the Wisconsin Statutes (together
with any successor provision, and as may be hereafter amended from time to time,
“Section 645.68”). In a proceeding commenced under Chapter 645 of the Wisconsin
Statutes, claims for interest on, principal of, or any redemption payment with
respect to, the Notes constitute Class 10 claims under

 

A-12



--------------------------------------------------------------------------------

Section 645.68, as currently in effect. If the Commissioner approves a payment
of principal of or interest on the Notes in an amount that is less than the full
amount of principal of and interest on the Notes then scheduled to be paid in
respect of the Notes, payment of such partial amount shall be made pro rata
among Note holders as their interests may appear.

(c) If a distribution is made to Note holders that, because of this paragraph,
should not have been made to them, the Note holders who receive the distribution
shall pay it over to the Issuer.

(d) The Issuer shall promptly notify the Fiscal Agent and the Paying Agent of
any facts known to the Issuer that would cause a payment of principal of or
interest on the Notes to violate this paragraph.

(e) This paragraph defines the relative rights of Note holders, on the one hand,
and holders of any other claims, on the other hand. Nothing in this Note or the
Fiscal Agency Agreement shall (i) impair, as between the Issuer and Note
holders, the obligation of the Issuer which is, subject to the Payment
Restrictions, absolute and unconditional to pay principal of and interest on the
Notes in accordance with their terms; (ii) affect the relative rights of Note
holders and creditors of the Issuer, other than holders of Policy Claims,
Indebtedness or Prior Claims; or (iii) prevent the Fiscal Agent or any Note
holder from exercising any available remedies upon a breach by the Issuer of its
obligations hereunder, subject to the rights of holders of Policy Claims,
Indebtedness or Prior Claims to receive distributions otherwise payable to Note
holders.

(f) No right of any holder of Policy Claims, Indebtedness or Prior Claims to
enforce the subordination of the indebtedness evidenced by the Notes shall be
impaired by any act or failure to act by the Issuer or by its failure to comply
with the terms of this Fiscal Agency Agreement.

(g) Each holder of Notes, by acceptance thereof, authorizes and directs the
Fiscal Agent on its behalf to take such action as may be necessary or
appropriate to effectuate the subordination provided in paragraph 10(b) and
appoints the Fiscal Agent its attorney-in-fact for any and all such purposes.

As used herein, “Indebtedness” of the Issuer shall mean (i) all existing or
future indebtedness of the Issuer for borrowed money; (ii) all existing or
future indebtedness for borrowed money of other persons, the payment of which is
guaranteed by the Issuer; (iii) all existing or future obligations of the Issuer
under any agreement obligating the Issuer to cause another person to maintain a
minimum level of net worth, or otherwise to ensure the solvency of such person;
and (iv) all other claims or amounts owed, to the extent that the payment of
principal of and interest on, or any redemption payment with respect to, the
Notes would be required by law to be subordinated to the prior payment of

 

A-13



--------------------------------------------------------------------------------

any such claim or amount in the event of a distribution of claims pursuant to
Section 645.68. Any indebtedness of the Issuer, which, by its express terms or
other contract, is subordinated in right of payment to, or ranks equally with,
the Notes shall not constitute Indebtedness. Any other surplus or contribution
notes or similar obligations of the Issuer shall not constitute Indebtedness and
will rank pari passu with, or subordinated to, the Notes.

As used herein, “Policy Claims” shall mean all existing or future claims of
policyowners, beneficiaries and insureds arising from and within the coverage
of, and not in excess of the applicable limits of, any and all existing or
future policies, endorsements, riders and other contracts of insurance, annuity
contracts (including, without limitation, guaranteed investment contracts and
funding agreements) issued, assumed or renewed by the Issuer on or prior to the
date hereof or hereafter created, all claims under separate account agreements
to the extent such claims are not fully discharged by the assets held by the
Issuer in the applicable separate accounts and all claims of any guaranty
corporation or association of the State of Wisconsin or any other jurisdiction
against the Issuer.

As used herein, “Prior Claims” shall mean all other claims against the Issuer,
which, in the event of a rehabilitation, liquidation, conservation, dissolution
or similar proceeding relating to the Issuer pursuant to Section 645.68, would
have priority over claims with respect to the Notes. Under Section 645.68 as
currently in effect, such other claims include: (i) costs and expenses of
administration during conservation, rehabilitation, liquidation or similar
proceedings, including but not limited to actual and necessary costs of
preserving or recovering the assets of the insurer, compensation for all
services rendered in the liquidation; necessary filing fees, fees and mileage
payable to witnesses, and reasonable attorney fees; (ii) all claims under
policies for losses incurred, including third party claims and federal, state
and local government claims, except the first $200 of losses otherwise payable
to any claimant under this clause (ii) other than the federal government;
(iii) claims of the federal government not included under clause (ii), interest
at the legal rate compounded annually on all claims in the class under this
clause (iii), and on all claims of the federal government in the class under
clause (ii), from the date of the petition for liquidation or the date on which
the claim becomes due, whichever is later, until the date on which the dividend
is declared; (iv) claims against the Issuer that are not under policies and that
are for liability for bodily injury or for injury to or destruction of tangible
property; (v) debts due to employees (with the exception of officers) for
services performed, not to exceed $1,000 to each employee which have been earned
within one year before the filing of the petition for liquidation, which shall
be in lieu of any other similar priority authorized by law as to wages or
compensation of employees, provided, however, that if there are no claims of the
federal government, the claims in clause (v) have priority over all claims under
clauses (ii) to (xi); (vi) claims under non-assessable policies for unearned
premiums and other premium refunds and the first $200 of loss excepted by the
deductible provision under clause (ii); (vii) all other

 

A-14



--------------------------------------------------------------------------------

claims, including claims of any state or local government, not falling within
other clauses and claims, including those of any state or local governmental
body, for a penalty or forfeiture, but only to the extent of the pecuniary loss
sustained from the act, transaction or proceeding out of which the penalty or
forfeiture arose, with reasonable and actual costs occasioned thereby;
(viii) claims based solely on judgments; (ix) interest at the legal rate
compounded annually on all claims in the classes under clauses (i) to (viii),
except for claims of the federal government in the classes under clauses (ii)
and (iii), from the date of the petition for liquidation or the date on which
the claim becomes due, whichever is later, until the date on which the dividend
is declared; and (x) pursuant to subdivision (8) of Section 645.68, the
remaining claims or portions of claims not already paid, with interest
calculated in accordance with clause (viii).

11. Delivery of Certain Information. For so long as any of the Notes remain
Outstanding or any amount remains unpaid on any of the Notes, the Issuer shall,
in accordance with Rule 144A, comply with the terms of the agreements set forth
in Section 8 of the Fiscal Agency Agreement.

12. Mutilation, Destruction, Loss, etc. In case this Note shall become
mutilated, defaced, destroyed, lost or stolen, the Issuer will execute and upon
the Issuer’s request the Fiscal Agent shall authenticate and deliver a new Note,
having a number not contemporaneously outstanding, of like tenor (including the
same date of issuance) and equal principal amount, registered in the same
manner, bearing interest from the date to which interest has been paid on this
Note, in exchange and substitution for this Note (upon surrender and
cancellation thereof if mutilated or defaced) or in lieu of and substitution for
this Note. In the case where this Note is destroyed, lost or stolen, the
applicant for a substituted Note shall furnish to the Issuer such security or
indemnity as may be reasonably required by it to save it harmless, and, in every
case of destruction, loss or theft of this Note, the applicant shall also
furnish to the Issuer reasonable satisfactory evidence of the destruction, loss
or theft of this Note and of the ownership thereof; provided, however, that if
the registered holder hereof is, in the reasonable judgment of the Issuer, an
institution of recognized responsibility, such holder’s written agreement of
indemnity shall be deemed to be satisfactory for the issuance of a new Note in
lieu of and substitution for this Note. The Fiscal Agent shall authenticate any
such substituted Note and deliver the same only upon written request or
authorization of the Issuer. Upon the issuance of any substituted Note, the
Issuer and the Fiscal Agent may require the payment by the registered holder
thereof of a sum sufficient to cover fees and expenses connected therewith. In
case this Note has matured or is about to mature and shall become mutilated or
defaced or be destroyed, lost or stolen, the Issuer may, subject to the Payment
Restrictions, instead of issuing a substitute Note, pay or authorize the payment
of the same (without surrender thereof except if this Note is mutilated or
defaced) upon compliance by the registered holder with the provisions of this
paragraph 12 as hereinabove set forth.

 

A-15



--------------------------------------------------------------------------------

13. Amendments. Section 11 of the Fiscal Agency Agreement, which Section is
hereby incorporated mutatis mutandis by reference herein, provides that, with
certain exceptions as therein provided and with the consent of the holders of
not less than a majority in aggregate principal amount of the Notes then
Outstanding or by written consent of such percentage in aggregate principal
amount of the Notes then Outstanding, the Issuer and the Fiscal Agent may, with
the prior approval of the Commissioner, modify, amend or supplement the Fiscal
Agency Agreement or the terms of the Notes or may give consents or waivers or
take other actions with respect thereto. Any such modification, amendment,
supplement, consent, waiver or other action shall be conclusive and binding on
the holder of this Note and on all future holders of this Note and of any Note
issued upon the registration of transfer hereof or in exchange heretofore or in
lieu hereof, whether or not notation thereof is made upon this Note. The Fiscal
Agency Agreement and the terms of the Notes may, with the prior approval of the
Commissioner, be modified or amended by the Issuer and the Fiscal Agent, without
the consent of any holders of Notes, for the purpose of (a) adding to the
covenants of the Issuer for the benefit of the holders of Notes, or
(b) surrendering any right or power conferred upon the Issuer, or (c) securing
the Notes, or (d) evidencing the succession of another corporation to the Issuer
and the assumption by such successor of the covenants and obligations of the
Issuer herein and in the Fiscal Agency Agreement as permitted by the Notes and
the Fiscal Agency Agreement, or (e) modifying the restrictions on, and
procedures for, resale and other transfers of the Notes to the extent required
by any change in applicable law or regulation (or the interpretation thereof) or
in practices relating to the resale or transfer of restricted securities
generally, or (f) accommodating the issuance, if any, of Notes in book-entry or
certificated form and matters related thereto which do not adversely affect the
interest of any Note holder in any material respect, or (g) curing any ambiguity
or correcting or supplementing any defective provision contained herein or in
the Fiscal Agency Agreement in a manner which does not adversely affect the
interest of any Note holder in any material respect, or (h) effecting any
amendment which the Issuer and the Fiscal Agent may determine is necessary or
desirable and which shall not adversely affect the interest of any Note holder,
to all of which each holder of any Note, by acceptance thereof, consents.

14. Remedies. Holders of Notes may enforce the Fiscal Agency Agreement or the
Notes only in the manner set forth below.

(a) In the event that any state or federal agency shall obtain an order or grant
approval for the rehabilitation, liquidation, conservation or dissolution of the
Issuer, the Notes will upon the obtaining of such an order or the granting of
such approval immediately mature in full without any action on the part of the
Fiscal Agent or any holder of the Notes, with payment thereon being subject to
the Payment Restrictions, and any restrictions imposed as a consequence of, or
pursuant to, such proceedings. Notwithstanding any other provision of this Note
or the Fiscal Agency Agreement, in no event shall the Fiscal Agent or any holder
of the Notes be entitled to declare the Notes to immediately mature or otherwise
be immediately payable.

 

A-16



--------------------------------------------------------------------------------

(b) In the event that the Commissioner approves in whole or in part a payment of
any interest on or principal of, or any redemption payment with respect to, any
Notes and the Issuer fails to pay the full amount of such approved payment on
the date such amount is scheduled to be paid, such approved amount will be
immediately payable on such date without any action on the part of the Fiscal
Agent or any holder of Notes. In the event that the Issuer fails to perform any
of its other obligations hereunder or under the Fiscal Agency Agreement, each
holder of the Notes may pursue any available remedy to enforce the performance
of any provision of such Notes or the Fiscal Agency Agreement; provided,
however, that such remedy shall in no event include the right to declare the
Notes immediately payable, and shall in no circumstances be inconsistent with
the provisions of applicable law. A delay or omission by any Note holder in
exercising any right or remedy accruing as a result of the Issuer’s failure to
perform its obligations hereunder or under the Fiscal Agency Agreement and the
continuation thereof shall not impair such right or remedy or constitute a
waiver of or acquiescence in such non-performance by the Issuer. To the extent
permitted by law, no remedy is exclusive of any other remedy and all remedies
are cumulative.

(c) Notwithstanding any other provision of this Note or the Fiscal Agency
Agreement, the right of any holder of Notes to receive payment of the principal
of and interest on such holder’s Notes on or after the respective scheduled
payment or scheduled maturity dates expressed in such Notes, or to bring suit
for the enforcement of any such payment on or after such respective scheduled
payment or scheduled maturity dates, in each case subject to such payment on
such dates having received the approval of the Commissioner pursuant to the
Payment Restrictions, including the approval of the Commissioner, is absolute
and unconditional and shall not be impaired or affected without the consent of
the holder.

15. Optional Redemption. (a) Subject to the Payment Restrictions, including the
prior approval of the Commissioner, the Notes are subject to redemption, as a
whole or in part, at the option of the Issuer at any time and from time to time,
with no less than 30 and no more than 60 days’ prior written notice to the
holder of the Note, at a redemption price (the “Redemption Price”) equal to 100%
of the aggregate principal amount of the Notes to be redeemed plus any accrued
but unpaid interest (including interest on interest); provided, that the Issuer
shall not redeem any Notes unless it also redeems a pro rata amount of any other
surplus notes of the Issuer outstanding at the time of such redemption. The
Notes may not be redeemed at the option of any Note holder. Notice of any
redemption pursuant to this paragraph 15(a) will be given to holders of the
Notes as set forth below. Interest installments due on this Note on or prior to
a redemption date will be payable to the holder of this Note of record at the
close of business on the relevant record date, all as provided in the Fiscal
Agency Agreement.

 

A-17



--------------------------------------------------------------------------------

(b) In the case of any partial redemption of Notes, each Outstanding Note shall
be redeemed pro rata; provided that if at the time of redemption such Notes are
registered as a Global Note, the U.S. Depositary for such Global Note shall
determine, in accordance with its procedures, the principal amount of such Notes
to be redeemed held by each holder of a beneficial interest in such Global Note.

(c) Notices to redeem Notes shall be given to holders of Notes in writing
mailed, first-class postage prepaid, to each holder of registered Notes, or
portions thereof, so to be redeemed, at such holder’s address as it appears in
the securities register. Such notice will be given once not more than 60 days
nor less than 30 days prior to the date fixed for redemption. If by reason of
the suspension of regular mail service, or by reason of any other cause, it
shall be impracticable to give notice to the holders of Notes in the manner
prescribed herein, then such notification in lieu thereof as shall be made by
the Issuer or by the Fiscal Agent on behalf of and at the instruction of the
Issuer shall constitute sufficient provision of such notice, if such
notification shall, so far as may be practicable, approximate the terms and
conditions of the mailed notice in lieu of which it is given. Neither the
failure to give notice nor any defect in any notice given to any particular
holder of a Note shall affect the sufficiency of any notice with respect to
other Notes. Notices to redeem Notes shall specify the date fixed for
redemption, the Redemption Price or the manner of calculation thereof, the place
or places of payment, that payment will be made upon presentation and surrender
of the Notes to be redeemed (or portion thereof in the case of a partial
redemption), that interest accrued to the date fixed for redemption (unless the
date of redemption is a Scheduled Interest Payment Date) will be paid as
specified in said notice, and that on and after said date interest thereon will
cease to accrue if the Notes are so redeemed. In addition, in the case of a
partial redemption, such notice shall specify the Notes called for redemption
and the aggregate principal amount of the Notes to remain Outstanding after the
redemption.

(d) If notice of redemption has been given in the manner set forth in
paragraph 15(c) hereof, the Notes so to be redeemed shall be payable in full on
the date specified in such notice and upon presentation and surrender of the
Notes at the place or places specified in such notice, the Notes shall be paid
and redeemed by the Issuer at the places and in the manner and currency herein
specified and at the Redemption Price. From and after the redemption date, if
monies for the redemption of Notes called for redemption shall have been made
available at the Corporate Trust Office of the Fiscal Agent for redemption on
the redemption date, the Notes called for redemption shall cease to bear
interest, and the only right of the holders with respect to such Notes or
portion thereof being redeemed shall be to receive payment of the Redemption
Price. If monies for the redemption of the Notes are not made available for
payment until after the redemption date, the Notes called for redemption shall
not cease to bear interest until such monies have been so made available.

 

A-18



--------------------------------------------------------------------------------

(e) Any Note which is to be redeemed only in part shall be surrendered with, if
the Issuer or the Fiscal Agent so requires, due endorsement by, or a written
instrument of transfer in form reasonably satisfactory to the Issuer and the
Fiscal Agent duly executed by, the holder thereof or such holder’s attorney duly
authorized in writing, and the Issuer shall execute, and the Fiscal Agent shall
authenticate and deliver to the holder of such Note without service charge, a
new registered Note or Notes, of any authorized denomination as requested by
such holder, and as permitted by Section 1(d) of the Fiscal Agency Agreement, in
aggregate principal amount equal to and in exchange for the unredeemed portion
of the principal of the Note so surrendered.

16. Obligations Not Impaired. No reference herein to the Fiscal Agency Agreement
and no provision of this Note or of the Fiscal Agency Agreement shall alter or
impair the obligation of the Issuer, subject to the Payment Restrictions, to pay
the principal of and interest on this Note at the times, place and rate, and in
the coin or currency, herein prescribed.

17. GOVERNING LAW. THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICTS OF LAWS
RULES OF SUCH STATE (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW). THE COMMISSIONER’S EXERCISE OF REGULATORY AUTHORITY,
INCLUDING APPROVAL OF PAYMENTS ON THE NOTES, SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF WISCONSIN (OR, IF THE COMMISSIONER
IS NO LONGER THE PRIMARY REGULATOR OF THE FINANCIAL CONDITION OF THE ISSUER, THE
LAW OF SUCH JURISDICTION OF THE PRIMARY REGULATOR OF THE FINANCIAL CONDITION OF
THE ISSUER), AND THE PARTIES TO THE FISCAL AGENCY AGREEMENT AND HOLDERS OF NOTES
SHALL SUBMIT ANY DISPUTES RELATED TO THE EXERCISE OF SUCH REGULATORY AUTHORITY
TO A COURT OF COMPETENT JURISDICTION IN SUCH JURISDICTION.

 

A-19



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF GLOBAL NOTE

THIS 5.1% SURPLUS NOTE SCHEDULED TO MATURE ON JUNE 7, 2020 (THIS “NOTE”) (OR ITS
PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND MAY NOT BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM AND IN
ACCORDANCE WITH THAT CERTAIN FISCAL AGENCY AGREEMENT BY AND BETWEEN AMBAC
ASSURANCE CORPORATION AND THE BANK OF NEW YORK MELLON (TOGETHER WITH ITS
PERMITTED SUCCESSORS AND ASSIGNS, THE “FISCAL AGENT”), DATED AS OF JUNE 7, 2010
(AS IT MAY BE DULY AMENDED FROM TIME TO TIME, THE “FISCAL AGENCY AGREEMENT”),
COPIES OF WHICH ARE AVAILABLE FOR INSPECTION AT THE OFFICE OF THE FISCAL AGENT.
EACH PURCHASER OF THIS NOTE IS HEREBY NOTIFIED THAT THE SELLER OF THIS NOTE MAY
BE RELYING ON THE EXEMPTION FROM SUCH REGISTRATION PROVIDED BY RULE 144A UNDER
THE SECURITIES ACT (TOGETHER WITH ANY SUCCESSOR PROVISION AND AS SUCH MAY BE
HEREAFTER AMENDED FROM TIME TO TIME, “RULE 144A”) OR REGULATION S UNDER THE
SECURITIES ACT (TOGETHER WITH ANY SUCCESSOR PROVISION THERETO, AND AS SUCH MAY
BE HEREAFTER AMENDED FROM TIME TO TIME, “REGULATION S”).

UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY (“DTC”) TO THE ISSUER OR ITS AGENT FOR REGISTRATION OF TRANSFER,
EXCHANGE OR PAYMENT, AND ANY NOTE ISSUED IN EXCHANGE FOR THIS NOTE OR ANY
PORTION HEREOF IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS
IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON OTHER THAN DTC OR A NOMINEE THEREOF IS WRONGFUL
INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE FISCAL AGENCY AGREEMENT
REFERRED TO HEREINAFTER. THIS GLOBAL NOTE MAY NOT BE EXCHANGED, IN WHOLE OR IN
PART, FOR A NOTE REGISTERED IN THE NAME OF ANY PERSON OTHER THAN DTC OR A
NOMINEE THEREOF, EXCEPT IN THE LIMITED CIRCUMSTANCES SET FORTH

 

B-1



--------------------------------------------------------------------------------

IN SECTION 5 OF THE FISCAL AGENCY AGREEMENT, AND MAY NOT BE TRANSFERRED, IN
WHOLE OR IN PART, EXCEPT IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN
SECTION 6(C) OF THE FISCAL AGENCY AGREEMENT. BENEFICIAL INTERESTS IN THIS GLOBAL
NOTE MAY NOT BE TRANSFERRED EXCEPT IN ACCORDANCE WITH SECTION 6(C) OF THE FISCAL
AGENCY AGREEMENT.

[INCLUDE IF NOTE IS A TEMPORARY REGULATION S GLOBAL NOTE — THIS NOTE IS A
TEMPORARY REGULATION S (TOGETHER WITH ANY SUCCESSOR PROVISION, AND AS SUCH MAY
BE HEREAFTER AMENDED FROM TIME TO TIME, “REGULATION S”) GLOBAL NOTE WITHIN THE
MEANING OF THE FISCAL AGENCY AGREEMENT REFERRED TO HEREINAFTER. INTERESTS IN
THIS TEMPORARY REGULATION S GLOBAL NOTE MAY NOT BE OFFERED OR SOLD TO A U.S.
PERSON OR FOR THE ACCOUNT OR BENEFIT OF A U.S. PERSON PRIOR TO THE EXPIRATION OF
THE 40-DAY RESTRICTED PERIOD REFERRED TO IN SECTION l(b)(iii) OF THE FISCAL
AGENCY AGREEMENT, AND NO TRANSFER OR EXCHANGE OF AN INTEREST IN THIS TEMPORARY
REGULATION S GLOBAL NOTE MAY BE MADE FOR AN INTEREST IN THE PERMANENT REGULATION
S GLOBAL NOTE EXCEPT AFTER THE DATE OF TERMINATION OF THE RESTRICTED PERIOD.]

[INCLUDE IF NOTE IS A RESTRICTED GLOBAL NOTE OR NOTE ISSUED IN EXCHANGE THEREFOR
(UNLESS, PURSUANT TO SECTION 6(g) OF THE FISCAL AGENCY AGREEMENT, THE ISSUER
DETERMINES THAT THE LEGEND MAY BE REMOVED) — THE NOTES EVIDENCED HEREBY HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT, AND MAY NOT BE REOFFERED, RESOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (1) TO A PERSON WHO THE SELLER
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF
RULE 144A UNDER THE SECURITIES ACT (“QUALIFIED INSTITUTIONAL BUYER”) PURCHASING
FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (2) IN AN OFFSHORE
TRANSACTION COMPLYING WITH RULE 904 OF REGULATION S UNDER THE SECURITIES ACT,
(3) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED
BY RULE 144 THEREUNDER (IF AVAILABLE) OR (4) PURSUANT TO ANY OTHER EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT, SUBJECT TO THE DELIVERY OF
REASONABLY SATISFACTORY EVIDENCE TO THE ISSUER ESTABLISHING SUCH EXEMPTION,
WHICH MAY INCLUDE AN OPINION OF COUNSEL, IN EACH CASE, IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF THE STATES OF THE UNITED STATES AND ALL OTHER
APPLICABLE JURISDICTIONS.]

 

B-2



--------------------------------------------------------------------------------

IF THIS NOTE WAS SOLD IN AN “OFFSHORE TRANSACTION” IN ACCORDANCE WITH RULE 904
OF REGULATION S, BY ITS ACCEPTANCE OF THE NOTES, EACH HOLDER OF THE NOTES SHALL
BE DEEMED TO HAVE REPRESENTED TO THE ISSUER THAT SUCH HOLDER IS NOT A “U.S.
PERSON” AND IS NOT PURCHASING THE NOTES IN THE UNITED STATES OR ANY OF ITS
TERRITORIES OR POSSESSIONS; OR IS A QUALIFIED INSTITUTIONAL BUYER.

ANY PERSON ACQUIRING THIS NOTE IS DEEMED TO MAKE A REPRESENTATION TO THE ISSUER
AND THE FISCAL AGENT AS SET FORTH IN PARAGRAPH 9 HEREOF.

ALL PAYMENTS OF PRINCIPAL AND INTEREST ON THIS NOTE MAY ONLY BE MADE WITH THE
PRIOR APPROVAL OF THE COMMISSIONER OF INSURANCE OF THE STATE OF WISCONSIN OR ANY
SUCCESSOR THERETO (THE “COMMISSIONER”).

NEITHER THE ISSUER NOR ANY OF ITS AFFILIATES (WITHIN THE MEANING OF RULE 144
UNDER THE SECURITIES ACT) THAT ACQUIRES NOTES ARE PERMITTED TO SELL SUCH NOTES.

 

B-3



--------------------------------------------------------------------------------

AMBAC ASSURANCE CORPORATION

5.1% Surplus Note scheduled to mature on June 7, 2020

CUSIP NO.:                ISIN NO.:                COMMON CODE:            

 

No. R         

   $             

AMBAC ASSURANCE CORPORATION, a Wisconsin domiciled financial guaranty insurance
corporation (and any successor in interest thereto, the “Issuer”), for value
received, hereby promises to pay, subject to the Payment Restrictions (as
defined in paragraph 1 of the reverse side of this Note), to Cede & Co., or
registered assigns, the principal sum of                      United States
dollars ($            ), or such other amount (not to exceed [—] dollars ($[—])
when taken together with all of the Issuer’s Notes issued and outstanding in
definitive certificated form or in the form of another Global Note) as may from
time to time represent the principal amount of the Issuer’s Notes in respect of
which beneficial interests are held through the U.S. Depositary in the form of a
[Restricted] [Temporary] [Permanent] [Regulation S] Global Note, on June 7, 2020
(the “Scheduled Maturity Date”), and to pay interest thereon, subject to the
Payment Restrictions, including the approval of the Commissioner, from June 7,
2010 or from the most recent Scheduled Interest Payment Date to which interest
has been paid or duly provided for, annually in arrears on June 7 in each year
and on the date the Notes are scheduled to mature, commencing June 7, 2011
(each, a “Scheduled Interest Payment Date”), at the rate of 5.1% per annum,
until the principal hereof is paid or duly provided for. Any reference herein to
the term “scheduled maturity date” or other date for the payment of principal of
the Notes shall include (i) the date, if any, fixed for redemption thereof in
accordance with paragraph 15 hereof and (ii) the date upon which any state or
federal agency obtains an order or grants approval for the rehabilitation,
liquidation, conservation or dissolution of the Issuer. As specified on the
reverse hereof, all payments of principal of or interest on this Note may be
made only with the prior approval of the Commissioner. The interest so payable,
and punctually paid or duly provided for, on any Scheduled Interest Payment Date
shall be paid, in accordance with the terms of the Fiscal Agency Agreement
hereinafter referred to, to the person (the “registered holder”) in whose name
this Note (or one or more predecessor Notes) is registered at the close of
business on May 20 (whether or not a Business Day, as defined herein), as the
case may be (each, a “Regular Record Date”), next preceding such Scheduled
Interest Payment Date. Interest on the Notes shall be calculated on the basis of
a 360-day year of twelve months of 30 days each. Any such interest not so
punctually paid or duly provided for shall forthwith cease to be payable to the
registered holder on such Regular Record Date and shall be paid to the person in
whose name this Note (or one or more predecessor Notes) is registered at the
close of business on a special record date for the payment of such interest to
be fixed by the Issuer, notice whereof shall be given to registered holders of
the Notes not less than 15 days prior to such special record date.

 

B-4



--------------------------------------------------------------------------------

Principal of this Note shall be payable against surrender hereof at the
Corporate Trust Office of the Fiscal Agent hereinafter referred to and at the
offices of such other Paying Agents as the Issuer shall have appointed pursuant
to the Fiscal Agency Agreement. Payments of principal of the Notes shall be made
only against surrender of the Notes; provided that in the case of payment of
only a portion of principal, the Issuer shall execute a new registered Note or
Notes in aggregate principal amount equal to and in exchange for the remaining
portion of the principal of the Note so surrendered. Payments of interest on
this Note will be made, in accordance with the foregoing and subject to
applicable laws and regulations, (i) by wire transfer of immediately available
funds to an account maintained by the person entitled thereto with a bank if
such registered holder gives notice to the Fiscal Agent, not less than 15 days
(or such fewer days as the Fiscal Agent may accept at its discretion) prior to
the applicable scheduled payment date or scheduled maturity date hereof, of the
payee’s account to which payment is to be made or (ii) if no such notice is
given, by mailing a check on or before the scheduled payment date of such
payment to the person entitled thereto at such person’s address appearing on the
aforementioned register. Unless the designation of the payee’s account to which
payment is to be made is revoked, any such designation made by such holder with
respect to such Notes of the payee’s account to which payment is to be made
shall remain in effect with respect to any future payments with respect to such
Notes payable to such holder. The Issuer agrees that until this Note has been
delivered to the Fiscal Agent for cancellation, or monies sufficient to pay the
full principal of and interest remaining unpaid on this Note have been made
available for payment and either paid or returned to the Issuer as provided
herein, it will at all times maintain offices or agencies in the Borough of
Manhattan, The City of New York for the payment of the principal of and interest
on the Notes as herein provided.

Reference is hereby made to the further provisions of this Note set forth on the
reverse hereof, which further provisions shall for all purposes have the same
effect as if set forth at this place.

This Note may be executed by the Issuer by manual, facsimile or portable
document format signatures, and such signatures may be executed on separate
counterparts.

 

B-5



--------------------------------------------------------------------------------

Unless the certificate of authentication hereon has been executed by the Fiscal
Agent by manual signature, this Note shall not be valid or obligatory for any
purpose.

IN WITNESS WHEREOF, the Issuer has caused this instrument to be duly executed.

Dated:                     

 

AMBAC ASSURANCE CORPORATION By:  

 

  Name:   Title:

This is one of the Notes referred to in the within-mentioned Fiscal Agency
Agreement.

 

THE BANK OF NEW YORK MELLON
as Fiscal Agent

By:  

 

  Authorized Officer

 

B-6



--------------------------------------------------------------------------------

FORM OF REVERSE

1. General. This Note is one of a duly authorized issue of 5.1% Surplus Notes
scheduled to mature on June 7, 2020 of the Issuer (herein called the “Notes”),
limited in aggregate principal amount to $2,000,000,000.00. The Issuer and The
Bank of New York Mellon have entered into a Fiscal Agency Agreement, dated as of
June 7, 2010 (such instrument, as it may be duly amended from time to time, is
herein called the “Fiscal Agency Agreement”), which provides for the mechanism
for issuing the Notes and, inter alia, sets forth certain duties of the Fiscal
Agent in connection therewith. As used herein, the term “Fiscal Agent” includes
any successor fiscal agent under the Fiscal Agency Agreement. Copies of the
Fiscal Agency Agreement are on file and available for inspection at the
Corporate Trust Office of the Fiscal Agent in the Borough of Manhattan, The City
of New York. Holders of Notes are referred to the Fiscal Agency Agreement for a
statement of the terms thereof, including those relating to transfer, payment,
exchanges and certain other matters. The Fiscal Agent or any Paying Agent shall
also act as Transfer Agent and securities registrar.

Capitalized definitional terms used but not otherwise defined herein shall have
the respective meanings ascribed to such terms in the Fiscal Agency Agreement.
The terms of the Notes include those stated in the Fiscal Agency Agreement. The
Notes are subject to all such terms, and holders of the Notes are referred to
the Fiscal Agency Agreement for a statement of such terms. Holders of Notes may
enforce the Notes only in accordance with the Fiscal Agency Agreement.

The Notes are direct and unsecured obligations of the Issuer and, subject to the
payment restrictions contained in paragraphs 4 and 10 hereof (the “Payment
Restrictions”), are scheduled to mature on June 7, 2020.

Any reference herein to the term “scheduled maturity date” or other date for the
payment of principal of the Notes shall include (i) the date, if any, fixed for
redemption thereof in accordance with paragraph 15 hereof and (ii) the date upon
which any state or federal agency obtains an order or grants approval for the
rehabilitation, liquidation, conservation or dissolution of the Issuer.

2. Form of Notes. The Notes are issuable only in fully registered form without
coupons.

3. Registration, Transfer and Exchange. The Issuer shall maintain, in the
Borough of Manhattan, The City of New York, a Transfer Agent where Notes may be
registered or surrendered for registration of transfer or exchange. The Issuer
has initially appointed the Fiscal Agent at its Corporate Trust Office as its
Transfer Agent. The Issuer

 

B-7



--------------------------------------------------------------------------------

shall cause the Transfer Agent to act as a securities registrar and shall cause
to be kept at the office of the Transfer Agent a register in which, subject to
such reasonable regulations as it may prescribe, the Issuer shall provide for
the registration of Notes and registration of transfers and exchanges of Notes.
The Issuer reserves the right to vary or terminate the appointment of the
Transfer Agent or to appoint additional or other Transfer Agents or to approve
any change in the office through which any Transfer Agent acts; provided that
there shall at all times be a Transfer Agent in the Borough of Manhattan, The
City of New York. The Issuer shall cause written notice of any resignation,
termination or appointment of the Fiscal Agent or any Paying Agent or Transfer
Agent and of any change in the office through which any such Agent shall act to
be provided to holders of Notes.

Subject to the restrictions set forth herein and in the Fiscal Agency Agreement,
the transfer of a Note is registrable on the aforementioned register upon
surrender of such Note at any Transfer Agent duly endorsed by, or accompanied by
a written instrument of transfer in form reasonably satisfactory to the Issuer
duly executed by, the registered holder thereof or such holder’s attorney duly
authorized in writing. Upon such surrender of this Note for registration of
transfer, the Issuer shall execute, and the Fiscal Agent shall authenticate and
deliver, in the name of the designated transferee or transferees, one or more
new Notes, dated the date of authentication thereof, of any authorized
denominations and of a like aggregate principal amount.

Subject to the restrictions set forth herein and in the Fiscal Agency Agreement,
at the option of the registered holder upon request confirmed in writing, Notes
may be exchanged for Notes of any authorized denominations and aggregate
principal amount upon surrender of the Notes to be exchanged at the office of
any Transfer Agent. Whenever any Notes are so surrendered for exchange, the
Issuer shall execute, and the Fiscal Agent shall authenticate and deliver, the
Notes which the registered holder making the exchange is entitled to receive.
Any registration of transfer or exchange shall be effected upon the Issuer being
reasonably satisfied with the documents of title and identity of the person
making the request and subject to the restrictions set forth in this Note and/or
the Fiscal Agency Agreement and such reasonable regulations as the Issuer may
from time to time agree with the Fiscal Agent.

Notes may be redeemed by the Issuer, in whole or in part, but only to the extent
permitted by the Payment Restrictions, including the prior approval of the
Commissioner, and in accordance with paragraph 15 hereof. In the event of a
partial redemption, the Issuer shall not be required (i) to register the
transfer of or exchange any Note during a period beginning at the opening of
business 15 days before the date notice is given identifying the Notes to be
redeemed, or (ii) to register the transfer or exchange of any Note, or portion
thereof, called for redemption.

 

B-8



--------------------------------------------------------------------------------

All Notes issued upon any registration of transfer or exchange of Notes shall be
the valid obligations of the Issuer, evidencing the same debt, and entitled to
the same benefits, as the Notes surrendered upon such registration of transfer
or exchange. No service charge shall be made for any registration of transfer or
exchange, but the Issuer and the Fiscal Agent may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith, other than an exchange in connection with the partial redemption of a
Note not involving any registration of a transfer.

Prior to due presentment of this Note for registration of transfer, the Issuer,
the Fiscal Agent and any agent of the Issuer or the Fiscal Agent may treat the
person in whose name this Note is registered as the absolute owner hereof for
all purposes, whether or not this Note be overdue, and neither the Issuer nor
the Fiscal Agent nor any such agent shall be affected by notice to the contrary.

4. Restrictions on Payment. (a) Notwithstanding anything to the contrary set
forth herein or in the Fiscal Agency Agreement, any payment of principal of,
interest on or any monies owing with respect to this Note, whether at the
scheduled payment date or scheduled maturity date specified herein or otherwise,
may be made only with the prior approval of the Commissioner. If the
Commissioner does not approve the making of any payment of principal of or
interest on this Note on the scheduled payment date or scheduled maturity date
thereof, as specified herein, the scheduled payment date or scheduled maturity
date, as the case may be, shall be extended and such payment, together with
interest accrued with respect thereto as contemplated by the immediately
following two sentences, shall be made by the Issuer on the next following
Business Day (as defined below) on which the Issuer shall have the approval of
the Commissioner to make such payment together with such interest. Interest will
continue to accrue, compounded on each anniversary of the original scheduled
payment date or scheduled maturity date, on any such unpaid principal through
the actual date of payment at the rate of interest stated on the face hereof.
Interest will accrue, compounded on each anniversary of the original scheduled
payment date, on interest (or any portion thereof) with respect to which the
scheduled payment date has been extended, during the period of such extension,
at the rate of interest per annum applicable to principal hereunder. If the
Commissioner approves a payment of principal of or interest on the Notes in an
amount that is less than the full amount of principal of and interest on the
Notes then scheduled to be paid in respect of the Notes, payment of such partial
amount shall be made pro rata among Note holders.

(b) Any payment of principal of or interest on any Note as to which the approval
of the Commissioner has been obtained and which is not punctually paid or duly
provided for on the scheduled payment date or scheduled maturity date thereof,
as set forth herein (such payment being referred to as an “Unpaid Amount”),
subject to the provisions of section 14(b), will forthwith cease to be payable
to the registered holder of

 

B-9



--------------------------------------------------------------------------------

this Note on the relevant record date designated herein, and such Unpaid Amount,
together with interest thereon accrued at the rate of interest per annum
applicable to principal hereunder, compounded on each anniversary of the
original scheduled payment date or scheduled maturity date, will instead be
payable to the registered holder of this Note on a subsequent special record
date. The Issuer shall fix the special record date and payment date for the
payment of any Unpaid Amount. At least 15 days before the special record date,
the Issuer shall mail to each holder of the Notes and the Fiscal Agent a notice
that states the special record date, payment date and amount of interest or
principal to be paid. On the payment date set forth in such notice, the Paying
Agent shall pay the amount of interest or principal to be so paid to each holder
of the Notes in the manner set forth in Section 4(a) of the Fiscal Agency
Agreement.

5. Payment. (a) For so long as the Fiscal Agent is acting as a Paying Agent
hereunder, the Issuer, subject to the Payment Restrictions, shall provide to the
Fiscal Agent, or such other Paying Agent if the Fiscal Agent is no longer acting
as a Paying Agent, in immediately available funds on or prior to 11:00 a.m., New
York time, on each date on which a payment of principal of or any interest on
this Note is payable, as set forth herein, such amounts, in U.S. dollars, as are
necessary (with any amounts then held by the Fiscal Agent and available for the
purpose) to make such payment, and the Issuer hereby authorizes and directs the
Fiscal Agent from funds so provided to it to make or cause to be made payment of
the principal of and any interest, as the case may be, on this Note as set forth
herein and in the Fiscal Agency Agreement. Payments of principal of or any
interest on the Notes will be made (i) by wire transfer of immediately available
funds to an account maintained by the payee with a bank if such registered
holder gives notice to the Fiscal Agent, not less than 15 days (or such fewer
days as the Fiscal Agent may accept at its discretion) prior to the date on
which such payments are scheduled to be made, of the account to which payment is
to be made or (ii) if no such notice is given, by mailing a check to the payee
at the address reflected in the securities register maintained pursuant to
Section 6 of the Fiscal Agency Agreement. Unless the designation of the payee’s
account to which payment is to be made is revoked, any such designation made by
such holder with respect to such Notes shall remain in effect with respect to
any future payments with respect to such Notes payable to such holder. The
Issuer shall pay any reasonable administrative costs in connection with making
any such payments. The Fiscal Agent shall arrange directly with any other Paying
Agent who may have been appointed by the Issuer pursuant to the provisions of
Section 2 of the Fiscal Agency Agreement for the payment, subject to the Payment
Restrictions, from funds so paid by the Issuer of the principal of and any
interest on this Note. Any monies held in respect of this Note remaining
unclaimed at the end of two years after such principal and such interest shall
have become payable in accordance with the Payment Restrictions (whether at the
Scheduled Maturity Date or otherwise) and monies sufficient therefor shall have
been duly made available for payment shall, together with any interest made
available for payment thereon, be repaid to the Issuer and upon such repayment
all liability of the Fiscal Agent with respect thereto shall cease, without,
however, limiting in any way any

 

B-10



--------------------------------------------------------------------------------

obligation the Issuer may have to pay the principal of and interest on this
Note, subject to the Payment Restrictions. To the extent that the Fiscal Agent
is not acting as Paying Agent, references to the Fiscal Agent in this
Section 5(a) shall include the Paying Agent in such capacity.

(b) In any case where the scheduled payment date or scheduled maturity date of
any Note shall be at any place of payment a day on which banking institutions
are not carrying out transactions in U.S. dollars or are authorized or obligated
by law or executive order to close, then payment of principal or interest need
not be made on such date at such place but may be made on the next succeeding
day at such place which is not a day on which banking institutions in the
applicable jurisdiction are not carrying out transactions in U.S. dollars or are
authorized or obligated by law or executive order to close (a “Business Day”),
with the same force and effect as if made on the scheduled payment date or
scheduled maturity date thereof, and no interest shall accrue on the amount of
such payment for the period after such date, if such payment is so made.

6. Duties and Taxes. The Issuer shall pay all stamp and other duties, if any,
which may be imposed by the United States of America or any governmental entity
or any political subdivision thereof or taxing authority of or in the foregoing
with respect to the Fiscal Agency Agreement or the initial issuance of this
Note. All payments will be made by the Issuer without withholding or deduction
for or on account for any present or future tax, duty, assessment or other
governmental charge of whatever nature imposed or levied by any government or
any political subdivision or taxing authority thereof or therein, unless such
withholding or deduction is required by law. The Issuer shall not be required to
make any additional payment with respect to any withholding or deduction so
required.

7. Covenants. For so long as any of the Notes remain Outstanding or any amount
remains unpaid on any of the Notes,

(a) Except with respect to transactions covered by paragraph 8 hereof, the
Issuer will do or cause to be done all things necessary to preserve and keep in
full force and effect its corporate existence, material rights (charter and
statutory) and material franchises; provided, however, that the Issuer shall not
be required to preserve any such right or franchise if the Issuer’s Board of
Directors shall determine that the preservation thereof is no longer desirable
in the conduct of the business of the Issuer and that the Issuer has used its
reasonable best efforts to not disadvantage in any material respect the holders
of the Notes.

(b) The Issuer will not be or become an open-end investment company, unit
investment trust, face-amount certificate company or any other entity that is or
is required to be registered under Section 8 of the Investment Company Act of
1940, as amended (the “Investment Company Act”).

 

B-11



--------------------------------------------------------------------------------

(c) The Issuer shall use its best efforts (provided that such best efforts do
not require the Issuer to raise additional capital or indebtedness) to obtain
the approval of the Commissioner for the payment by the Issuer of interest on
and principal of the Notes on the scheduled payment dates or scheduled maturity
dates thereof, and, in the event any such approval has not been obtained for any
such payment at or prior to the scheduled payment date or scheduled maturity
date thereof, as the case may be, to continue to use its best efforts (provided
that such best efforts do not require the Issuer to raise additional capital or
indebtedness) to obtain such approval promptly thereafter. Not less than 45 days
prior to the scheduled payment date or scheduled maturity date thereof
(excluding any such scheduled maturity date which arises as a result of the
obtaining of an order or the granting of approval for the rehabilitation,
liquidation, conservation or dissolution of the Issuer), the Issuer will seek
the approval of the Commissioner to make each payment of interest on and
principal of the Notes. In addition, the Issuer shall notify in writing or cause
to be notified in writing each holder of the Notes and the Fiscal Agent no later
than five Business Days prior to the scheduled payment date for interest on or
the scheduled maturity date for principal of any Note (excluding any such
scheduled maturity date which arises as a result of the obtaining of an order or
the granting of approval for the rehabilitation, liquidation, conservation or
dissolution of the Issuer) in the event that the Commissioner has not then
approved the making of any such payment on such scheduled payment date or such
scheduled maturity date, and thereafter, if such payment has been approved by
the Commissioner, shall promptly notify in writing or cause to be notified in
writing each holder of the Notes and the Fiscal Agent of such approval and of
the fact that, notwithstanding such approval, the Issuer shall have failed to
make any such payment on any such scheduled payment date or such scheduled
maturity date.

8. Merger or Consolidation. For so long as any of the Notes remain Outstanding
or any amounts remain unpaid on any of the Notes, the Issuer may merge or
consolidate with or into any other corporation or sell, convey, transfer or
otherwise dispose of all or substantially all of its assets to any person, firm
or corporation, if (i) (A) in the case of a merger or consolidation, the Issuer
is the surviving corporation or (B) in the case of a merger or consolidation
where the Issuer is not the surviving corporation and in the case of any such
sale, conveyance, transfer or other disposition, the successor corporation is a
corporation organized and existing under the laws of the United States of
America or a state thereof and such corporation expressly assumes by
supplemental fiscal agency agreement all the obligations of the Issuer under the
Notes and the Fiscal Agency Agreement, (ii) at the time of any such merger or
consolidation, or such sale, conveyance, transfer or other disposition, the
Issuer shall not have failed to make payment of interest on or principal of, or
any redemption payment with respect to, the Notes after having received the
Commissioner’s prior approval to make such payment and (iii) the Issuer has
delivered to the Fiscal Agent an officer’s certificate stating that such merger,
consolidation, sale, conveyance, transfer or other disposition complies with
this paragraph and that all conditions precedent herein provided for relating to
such transaction have been complied with. In the event of the assumption by a
successor

 

B-12



--------------------------------------------------------------------------------

corporation of the obligations of the Issuer as provided in clause (i)(B) of the
immediately preceding sentence, such successor corporation shall succeed to and
be substituted for the Issuer hereunder and under the Fiscal Agency Agreement
and all such obligations of the Issuer shall terminate.

9. ERISA. No employee benefit plan subject to Title I of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), or plan or other arrangement
that is subject to Section 4975 of the Internal Revenue Code of 1986, as amended
(the “Code”), or any entity whose underlying assets are considered to include
“plan assets” of such employee benefit plans or arrangements (each, a “Plan”),
or governmental, church or foreign plan subject to any federal, state, local or
non-U.S. law that is substantially similar to the provisions of Section 406 of
ERISA or Section 4975 of the Code (“Similar Law”), and no person acting on
behalf of or investing “plan assets” of a Plan or a plan subject to a Similar
Law, may acquire this Note, unless the acquisition and holding of the Note is
exempt under one or more of Prohibited Transaction Class Exemptions 96-23,
95-60, 91-38, 90-1 or 84-14 (or any amendment thereof) or Section 408(b)(17) of
ERISA and Section 4975(d)(20) of the Code or another applicable exemption from
the prohibitions under Section 406 of ERISA and Section 4975 of the Code or, in
the case of a governmental, church or foreign plan subject to Similar Law, such
acquisition and holding do not violate any Similar Law. The acquisition by any
person of this Note shall constitute a representation by such person to the
Issuer and the Fiscal Agent that either (i) such person is not a Plan or a plan
subject to Similar Law and is not acquiring the Note on behalf of or with “plan
assets” of any Plan or any plan subject to Similar Law or (ii) its acquisition
and holding of the Note or any interest therein are covered under an applicable
exemption from the prohibitions under Section 406 of ERISA and Section 4975 of
the Code. The restrictions on acquisitions of the Notes set forth in this
paragraph 9 are in addition to those otherwise set forth in Section 6 of the
Fiscal Agency Agreement and under applicable law or, in the case of a plan
subject to Similar Law, do not violate such Similar Law.

10. Subordination. (a) The Issuer agrees, and each Note holder by accepting a
Note agrees, that the indebtedness evidenced by the Notes is subordinated in
right of payment, to the extent and in the manner provided in this paragraph, to
the prior payment in full of all Indebtedness, Policy Claims and Prior Claims
(each as hereinafter defined).

(b) Upon any distribution to creditors of the Issuer in any rehabilitation,
liquidation, conservation or dissolution or similar proceeding relating to the
Issuer or its property, the priority of claims of Note holders shall be
determined in accordance with Section 645.68 of the Wisconsin Statutes (together
with any successor provision, and as may be hereafter amended from time to time,
“Section 645.68”). In a proceeding commenced under Chapter 645 of the Wisconsin
Statutes, claims for interest on, principal of, or any redemption payment with
respect to, the Notes constitute Class 10 claims under Section 645.68, as
currently in effect. If the Commissioner approves a payment of

 

B-13



--------------------------------------------------------------------------------

principal of or interest on the Notes in an amount that is less than the full
amount of principal of and interest on the Notes then scheduled to be paid in
respect of the Notes, payment of such partial amount shall be made pro rata
among Note holders as their interests may appear.

(c) If a distribution is made to Note holders that, because of this paragraph,
should not have been made to them, the Note holders who receive the distribution
shall pay it over to the Issuer.

(d) The Issuer shall promptly notify the Fiscal Agent and the Paying Agent of
any facts known to the Issuer that would cause a payment of principal of or
interest on the Notes to violate paragraph 10(b).

(e) This paragraph defines the relative rights of Note holders, on the one hand,
and holders of any other claims, on the other hand. Nothing in this Note or the
Fiscal Agency Agreement shall (i) impair, as between the Issuer and Note
holders, the obligation of the Issuer which is, subject to the Payment
Restrictions, absolute and unconditional to pay principal of and interest on the
Notes in accordance with their terms; (ii) affect the relative rights of Note
holders and creditors of the Issuer, other than holders of Policy Claims,
Indebtedness or Prior Claims; or (iii) prevent the Fiscal Agent or any Note
holder from exercising any available remedies upon a breach by the Issuer of its
obligations hereunder, subject to the rights of holders of Policy Claims,
Indebtedness or Prior Claims to receive distributions otherwise payable to Note
holders.

(f) No right of any holder of Policy Claims, Indebtedness or Prior Claims to
enforce the subordination of the indebtedness evidenced by the Notes shall be
impaired by any act or failure to act by the Issuer or by its failure to comply
with the terms of this Fiscal Agency Agreement.

(g) Each holder of Notes, by acceptance thereof, authorizes and directs the
Fiscal Agent on its behalf to take such action as may be necessary or
appropriate to effectuate the subordination provided in this paragraph and
appoints the Fiscal Agent its attorney-in-fact for any and all such purposes.

As used herein, “Indebtedness” of the Issuer shall mean (i) all existing or
future indebtedness of the Issuer for borrowed money; (ii) all existing or
future indebtedness for borrowed money of other persons, the payment of which is
guaranteed by the Issuer; (iii) all existing or future obligations of the Issuer
under any agreement obligating the Issuer to cause another person to maintain a
minimum level of net worth, or otherwise to ensure the solvency of such person;
and (iv) all other claims or amounts owed, to the extent that the payment of
principal of and interest on, or any redemption payment with respect to, the
Notes would be required by law to be subordinated to the prior payment of any
such claim or amount in the event of a distribution of claims pursuant to

 

B-14



--------------------------------------------------------------------------------

Section 645.68. Any indebtedness of the Issuer, which, by its express terms or
other contract, is subordinated in right of payment to, or ranks equally with,
the Notes shall not constitute Indebtedness. Any other surplus or contribution
notes or similar obligations of the Issuer shall not constitute Indebtedness and
will rank pari passu with, or be subordinated to, the Notes.

As used herein, “Policy Claims” shall mean all existing or future claims of
policyowners, beneficiaries and insureds arising from and within the coverage
of, and not in excess of the applicable limits of, any and all existing or
future policies, endorsements, riders and other contracts of insurance, annuity
contracts (including, without limitation, guaranteed investment contracts and
funding agreements) issued, assumed or renewed by the Issuer on or prior to the
date hereof or hereafter created, all claims under separate account agreements
to the extent such claims are not fully discharged by the assets held by the
Issuer in the applicable separate accounts and all claims of any guaranty
corporation or association of the State of Wisconsin or any other jurisdiction
against the Issuer.

As used herein, “Prior Claims” shall mean all other claims against the Issuer,
which, in the event of a rehabilitation, liquidation, conservation, dissolution
or similar proceeding relating to the Issuer pursuant to Section 645.68, would
have priority over claims with respect to the Notes. Under Section 645.68 as
currently in effect, such other claims include: (i) costs and expenses of
administration during conservation, rehabilitation, liquidation or similar
proceedings, including but not limited to actual and necessary costs of
preserving or recovering the assets of the insurer, compensation for all
services rendered in the liquidation; necessary filing fees, fees and mileage
payable to witnesses, and reasonable attorney fees; (ii) all claims under
policies for losses incurred, including third party claims and federal, state
and local government claims, except the first $200 of losses otherwise payable
to any claimant under this clause (ii) other than the federal government;
(iii) claims of the federal government not included under clause (ii), interest
at the legal rate compounded annually on all claims in the class under this
clause (iii), and on all claims of the federal government in the class under
clause (ii), from the date of the petition for liquidation or the date on which
the claim becomes due, whichever is later, until the date on which the dividend
is declared; (iv) claims against the Issuer that are not under policies and that
are for liability for bodily injury or for injury to or destruction of tangible
property; (v) debts due to employees (with the exception of officers) for
services performed, not to exceed $1,000 to each employee which have been earned
within one year before the filing of the petition for liquidation, which shall
be in lieu of any other similar priority authorized by law as to wages or
compensation of employees, provided, however, that if there are no claims of the
federal government, the claims in clause (v) have priority over all claims under
clauses (ii) to (xi); (vi) claims under non-assessable policies for unearned
premiums and other premium refunds and the first $200 of loss excepted by the
deductible provision under clause (ii); (vii) all other claims, including claims
of any state or local government, not falling within other clauses

 

B-15



--------------------------------------------------------------------------------

and claims, including those of any state or local governmental body, for a
penalty or forfeiture, but only to the extent of the pecuniary loss sustained
from the act, transaction or proceeding out of which the penalty or forfeiture
arose, with reasonable and actual costs occasioned thereby; (viii) claims based
solely on judgments; (ix) interest at the legal rate compounded annually on all
claims in the classes under clauses (i) to (viii), except for claims of the
federal government in the classes under clauses (ii) and (iii), from the date of
the petition for liquidation or the date on which the claim becomes due,
whichever is later, until the date on which the dividend is declared; and
(x) pursuant to subdivision (8) of Section 645.68, the remaining claims or
portions of claims not already paid, with interest calculated in accordance with
clause (viii).

11. Delivery of Certain Information. For so long as any of the Notes remain
Outstanding or any amount remains unpaid on any of the Notes, the Issuer shall,
in accordance with Rule 144A, comply with the terms of the agreements set forth
in Section 8 of the Fiscal Agency Agreement.

12. Mutilation, Destruction, Loss, etc. In case this Note shall become
mutilated, defaced, destroyed, lost or stolen, the Issuer will execute and upon
the Issuer’s request the Fiscal Agent shall authenticate and deliver a new Note,
having a number not contemporaneously outstanding, of like tenor (including the
same date of issuance) and equal principal amount, registered in the same
manner, bearing interest from the date to which interest has been paid on this
Note, in exchange and substitution for this Note (upon surrender and
cancellation thereof if mutilated or defaced) or in lieu of and substitution for
this Note. In the case where this Note is destroyed, lost or stolen, the
applicant for a substituted Note shall furnish to the Issuer such security or
indemnity as may be reasonably required by it to save it harmless, and, in every
case of destruction, loss or theft of this Note, the applicant shall also
furnish to the Issuer reasonable satisfactory evidence of the destruction, loss
or theft of this Note and of the ownership thereof; provided, however, that if
the registered holder hereof is, in the reasonable judgment of the Issuer, an
institution of recognized responsibility, such holder’s written agreement of
indemnity shall be deemed to be satisfactory for the issuance of a new Note in
lieu of and substitution for this Note. The Fiscal Agent shall authenticate any
such substituted Note and deliver the same only upon written request or
authorization of the Issuer. Upon the issuance of any substituted Note, the
Issuer and the Fiscal Agent may require the payment by the registered holder
thereof of a sum sufficient to cover fees and expenses connected therewith. In
case this Note has matured or is about to mature and shall become mutilated or
defaced or be destroyed, lost or stolen, the Issuer may, subject to the Payment
Restrictions, instead of issuing a substitute Note, pay or authorize the payment
of the same (without surrender thereof except if this Note is mutilated or
defaced) upon compliance by the registered holder with the provisions of this
paragraph 12 as hereinabove set forth.

 

B-16



--------------------------------------------------------------------------------

13. Amendments. Section 11 of the Fiscal Agency Agreement, which Section is
hereby incorporated mutatis mutandis by reference herein, provides that, with
certain exceptions as therein provided and with the consent of the holders of
not less than a majority in aggregate principal amount of the Notes then
Outstanding or by written consent of such percentage in aggregate principal
amount of the Notes then Outstanding, the Issuer and the Fiscal Agent may, with
the prior approval of the Commissioner, modify, amend or supplement the Fiscal
Agency Agreement or the terms of the Notes or may give consents or waivers or
take other actions with respect thereto. Any such modification, amendment,
supplement, consent, waiver or other action shall be conclusive and binding on
the holder of this Note and on all future holders of this Note and of any Note
issued upon the registration of transfer hereof or in exchange heretofore or in
lieu hereof, whether or not notation thereof is made upon this Note. The Fiscal
Agency Agreement and the terms of the Notes may, with the prior approval of the
Commissioner, be modified or amended by the Issuer and the Fiscal Agent, without
the consent of any holders of Notes, for the purpose of (a) adding to the
covenants of the Issuer for the benefit of the holders of Notes, or
(b) surrendering any right or power conferred upon the Issuer, or (c) securing
the Notes, or (d) evidencing the succession of another corporation to the Issuer
and the assumption by such successor of the covenants and obligations of the
Issuer herein and in the Fiscal Agency Agreement as permitted by the Notes and
the Fiscal Agency Agreement, or (e) modifying the restrictions on, and
procedures for, resale and other transfers of the Notes to the extent required
by any change in applicable law or regulation (or the interpretation thereof) or
in practices relating to the resale or transfer of restricted securities
generally, or (f) accommodating the issuance, if any, of Notes in book-entry or
certificated form and matters related thereto which do not adversely affect the
interest of any Note holder in any material respect, or (g) curing any ambiguity
or correcting or supplementing any defective provision contained herein or in
the Fiscal Agency Agreement in a manner which does not adversely affect the
interest of any Note holder in any material respect, or (h) effecting any
amendment which the Issuer and the Fiscal Agent may determine is necessary or
desirable and which shall not adversely affect the interest of any Note holder,
to all of which each holder of any Note, by acceptance thereof, consents.

14. Remedies. Holders of Notes may enforce the Fiscal Agency Agreement or the
Notes only in the manner set forth below.

(a) In the event that any state or federal agency shall obtain, or initiate a
proceeding to obtain, an order or grant approval for the rehabilitation,
liquidation, conservation or dissolution of the Issuer, the Notes will upon the
obtaining of such an order or the granting of such approval immediately mature
in full without any action on the part of the Fiscal Agent or any holder of the
Notes, with payment thereon being subject to the Payment Restrictions, and any
restrictions imposed as a consequence of, or pursuant to, such proceedings.
Notwithstanding any other provision of this Note or the Fiscal Agency Agreement,
in no event shall the Fiscal Agent or any holder of the Notes be entitled to
declare the Notes to immediately mature or otherwise be immediately payable.

 

B-17



--------------------------------------------------------------------------------

(b) In the event that the Commissioner approves in whole or in part a payment of
any interest on or principal of, or any redemption payment with respect to, any
Notes and the Issuer fails to pay the full amount of such approved payment on
the date such amount is scheduled to be paid, such approved amount will be
immediately payable on such date without any action on the part of the Fiscal
Agent or any holder of Notes. In the event that the Issuer fails to perform any
of its other obligations hereunder or under the Fiscal Agency Agreement, each
holder of the Notes may pursue any available remedy to enforce the performance
of any provision of such Notes or the Fiscal Agency Agreement; provided,
however, that such remedy shall in no event include the right to declare the
Notes immediately payable, and shall in no circumstances be inconsistent with
the provisions of applicable law. A delay or omission by any Note holder in
exercising any right or remedy accruing as a result of the Issuer’s failure to
perform its obligations hereunder or under the Fiscal Agency Agreement and the
continuation thereof shall not impair such right or remedy or constitute a
waiver of or acquiescence in such non-performance by the Issuer. To the extent
permitted by law, no remedy is exclusive of any other remedy and all remedies
are cumulative.

(c) Notwithstanding any other provision of this Note or the Fiscal Agency
Agreement, the right of any holder of Notes to receive payment of the principal
of and interest on such holder’s Notes on or after the respective scheduled
payment or scheduled maturity dates expressed in such Notes, or to bring suit
for the enforcement of any such payment on or after such respective scheduled
payment or scheduled maturity dates, in each case subject to such payment on
such dates having received the approval of the Commissioner pursuant to the
Payment Restrictions, including the approval of the Commissioner, is absolute
and unconditional and shall not be impaired or affected without the consent of
the holder.

15. Optional Redemption. (a) Subject to the Payment Restrictions, including the
prior approval of the Commissioner, the Notes are subject to redemption, as a
whole or in part, at the option of the Issuer at any time and from time to time,
with no less than 30 and no more than 60 days’ prior written notice to the
holder of the Note, at a redemption price (the “Redemption Price”) equal to 100%
of the aggregate principal amount of the Notes to be redeemed plus any accrued
but unpaid interest (including interest on interest); provided, that the Issuer
shall not redeem any Notes unless it also redeems a pro rata amount of any other
surplus notes of the Issuer outstanding at the time of such redemption. The
Notes may not be redeemed at the option of any Note holder. Notice of any
redemption pursuant to this paragraph 15(a) will be given to holders of the
Notes as set forth below. Interest installments due on this Note on or prior to
a redemption date will be payable to the holder of this Note of record at the
close of business on the relevant record date, all as provided in the Fiscal
Agency Agreement.

 

B-18



--------------------------------------------------------------------------------

(b) In the case of any partial redemption of Notes, each Outstanding Note shall
be redeemed pro rata; provided that if at the time of redemption such Notes are
registered as a Global Note, the U.S. Depositary for such Global Note shall
determine, in accordance with its procedures, the principal amount of such Notes
to be redeemed held by each holder of a beneficial interest in such Global Note.

(c) Notices to redeem Notes shall be given to holders of Notes in writing
mailed, first-class postage prepaid, to each holder of registered Notes, or
portions thereof, so to be redeemed, at such holder’s address as it appears in
the securities register. Such notice will be given once not more than 60 days
nor less than 30 days prior to the date fixed for redemption. If by reason of
the suspension of regular mail service, or by reason of any other cause, it
shall be impracticable to give notice to the holders of Notes in the manner
prescribed herein, then such notification in lieu thereof as shall be made by
the Issuer or by the Fiscal Agent on behalf of and at the instruction of the
Issuer shall constitute sufficient provision of such notice, if such
notification shall, so far as may be practicable, approximate the terms and
conditions of the mailed notice in lieu of which it is given. Neither the
failure to give notice nor any defect in any notice given to any particular
holder of a Note shall affect the sufficiency of any notice with respect to
other Notes. Notices to redeem Notes shall specify the date fixed for
redemption, the Redemption Price or the manner of calculation thereof, the place
or places of payment, that payment will be made upon presentation and surrender
of the Notes to be redeemed (or portion thereof in the case of a partial
redemption), that interest accrued to the date fixed for redemption (unless the
date of redemption is a Scheduled Interest Payment Date) will be paid as
specified in said notice, and that on and after said date interest thereon will
cease to accrue if the Notes are so redeemed. In addition, in the case of a
partial redemption, such notice shall specify the Notes called for redemption
and the aggregate principal amount of the Notes to remain Outstanding after the
redemption.

(d) If notice of redemption has been given in the manner set forth in
paragraph 15(c) hereof, the Notes so to be redeemed shall be payable in full on
the date specified in such notice and upon presentation and surrender of the
Notes at the place or places specified in such notice, the Notes shall be paid
and redeemed by the Issuer at the places and in the manner and currency herein
specified and at the Redemption Price. From and after the redemption date, if
monies for the redemption of Notes called for redemption shall have been made
available at the Corporate Trust Office of the Fiscal Agent for redemption on
the redemption date, the Notes called for redemption shall cease to bear
interest, and the only right of the holders with respect to such Notes or
portion thereof being redeemed shall be to receive payment of the Redemption
Price. If monies for the redemption of the Notes are not made available for
payment until after the redemption date, the Notes called for redemption shall
not cease to bear interest until such monies have been so made available.

 

B-19



--------------------------------------------------------------------------------

(e) Any Note which is to be redeemed only in part shall be surrendered with, if
the Issuer or the Fiscal Agent so requires, due endorsement by, or a written
instrument of transfer in form reasonably satisfactory to the Issuer and the
Fiscal Agent duly executed by, the holder thereof or such holder’s attorney duly
authorized in writing, and the Issuer shall execute, and the Fiscal Agent shall
authenticate and deliver to the holder of such Note without service charge, a
new registered Note or Notes, of any authorized denomination as requested by
such holder, and as permitted by Section 1(d) of the Fiscal Agency Agreement, in
aggregate principal amount equal to and in exchange for the unredeemed portion
of the principal of the Note so surrendered.

16. Obligations Not Impaired. No reference herein to the Fiscal Agency Agreement
and no provision of this Note or of the Fiscal Agency Agreement shall alter or
impair the obligation of the Issuer, subject to the Payment Restrictions, to pay
the principal of and interest on this Note at the times, place and rate, and in
the coin or currency, herein prescribed.

17. GOVERNING LAW. THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICTS OF LAWS
RULES OF SUCH STATE (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW). THE COMMISSIONER’S EXERCISE OF REGULATORY AUTHORITY,
INCLUDING APPROVAL OF PAYMENTS ON THE NOTES, SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF WISCONSIN (OR, IF THE COMMISSIONER
IS NO LONGER THE PRIMARY REGULATOR OF THE FINANCIAL CONDITION OF THE ISSUER, THE
LAW OF SUCH JURISDICTION OF THE PRIMARY REGULATOR OF THE FINANCIAL CONDITION OF
THE ISSUER), AND THE PARTIES TO THE FISCAL AGENCY AGREEMENT AND HOLDERS OF NOTES
SHALL SUBMIT ANY DISPUTES RELATED TO THE EXERCISE OF SUCH REGULATORY AUTHORITY
TO A COURT OF COMPETENT JURISDICTION IN SUCH JURISDICTION.

 

B-20



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF CERTIFICATE

FOR EXCHANGE OF RESTRICTED

CERTIFICATED NOTE

(Exchanges pursuant to § 6(b)(i)

of the Fiscal Agency Agreement)

The Bank of New York Mellon

  as Fiscal Agent

101 Barclay Street, Floor 8W,

New York, New York 10286

 

  Re: Ambac Assurance Corporation, 5.1%

Surplus Notes scheduled to mature on June 7, 2020 (the “Notes”)

Reference is hereby made to the Fiscal Agency Agreement, dated as of June 7,
2010 (as it may be duly amended from time to time, the “Fiscal Agency
Agreement”), between Ambac Assurance Corporation, as Issuer, and The Bank of New
York Mellon, as Fiscal Agent. Capitalized terms used but not defined herein
shall have the meanings given to them in the Fiscal Agency Agreement.

This letter relates to $                 principal amount of Restricted
Certificated Notes held in definitive form by [insert name of holder] (the
“Holder”). The Holder has requested an exchange of such Notes.

In connection with such request and in respect of such Notes, the Holder does
hereby certify that such Notes are owned by the Holder and are being exchanged
without transfer.

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer.

 

C-1-1



--------------------------------------------------------------------------------

The following signature must be guaranteed by an “eligible guarantor
institution” meeting the reasonable requirements of the Fiscal Agent and Paying
Agent, which reasonable requirements include membership or participation in
STAMP or such other “signature guarantee program” as may be determined by the
Fiscal Agent and Paying Agent in addition to, or in substitution for, STAMP, all
in accordance with the Securities Exchange Act of 1934, as amended.

 

[Insert Name of Holder] By:  

 

  Name:   Title:

Dated:                     ,         

 

cc: Ambac Assurance Corporation

 

C-1-2



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF TRANSFER CERTIFICATE

FOR TRANSFER FROM RESTRICTED CERTIFICATED

NOTE TO PERMANENT REGULATION S GLOBAL NOTE

(Transfers Pursuant to § 6(b)(ii)

of the Fiscal Agency Agreement)

The Bank of New York Mellon

  as Fiscal Agent

101 Barclay Street, Floor 8W,

New York, New York 10286

 

  Re: Ambac Assurance Corporation, 5.1%

Surplus Notes scheduled to mature on June 7, 2020 (the “Notes”)

Reference is hereby made to the Fiscal Agency Agreement, dated as of June 7,
2010 (as it may be duly amended from time to time, the “Fiscal Agency
Agreement”), between Ambac Assurance Corporation, as Issuer, and The Bank of New
York Mellon, as Fiscal Agent. Capitalized terms used but not defined herein
shall have the meanings given to them in the Fiscal Agency Agreement.

The undersigned (the “Transferor”) has requested a transfer of $            
principal amount of Restricted Certificated Notes to a person who will take
delivery thereof in the form of an equal principal amount of Notes evidenced by
the Permanent Regulation S Global Note (CUSIP No.                     ).

In connection with such request and in respect of such Notes, the Transferor
does hereby certify that such transfer has been effected pursuant to and in
accordance with Rule 904 or Rule 144 under the United States Securities Act of
1933, as amended (the “Act”), and accordingly the Transferor does hereby further
certify that:

(1) if the transfer has been effected pursuant to Rule 904:

(A) the offer of the Notes was not made to a person in the United States;

 

C-2-1



--------------------------------------------------------------------------------

(B) either:

(i) at the time the buy order was originated, the transferee was outside the
United States or the Transferor and any person acting on its behalf reasonably
believed that the transferee was outside the United States, or

(ii) the transaction was executed in, on or through the facilities of a
designated offshore securities market and neither the Transferor nor any person
acting on its behalf knows that the transaction was pre-arranged with a buyer in
the United States;

(C) no directed selling efforts have been made in contravention of the
requirements of Rule 904 of Regulation S; and

(D) the transaction is not part of a plan or scheme to evade the registration
requirements of the Act.

(2) if the transfer has been effected pursuant to Rule 144, the Notes have been
transferred in a transaction permitted by Rule 144.

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer. Terms used in this certificate and not otherwise
defined in the Fiscal Agency Agreement have the meanings set forth in Regulation
S under the Act.

The following signature must be guaranteed by an “eligible guarantor
institution” meeting the reasonable requirements of the Fiscal Agent and Paying
Agent, which reasonable requirements include membership or participation in
STAMP or such other “signature guarantee program” as may be determined by the
Fiscal Agent and Paying Agent in addition to, or in substitution for, STAMP, all
in accordance with the Securities Exchange Act of 1934, as amended.

 

C-2-2



--------------------------------------------------------------------------------

[Insert Name of Transferor] By:  

 

  Name:   Title:

Dated:                     ,         

 

cc: Ambac Assurance Corporation

 

C-2-3



--------------------------------------------------------------------------------

EXHIBIT C-3

FORM OF TRANSFER CERTIFICATE

FOR TRANSFER FROM RESTRICTED CERTIFICATED

NOTE TO RESTRICTED GLOBAL SECURITY

(Transfers Pursuant to § 6(b)(ii)

of the Fiscal Agency Agreement)

The Bank of New York Mellon

  as Fiscal Agent

101 Barclay Street, Floor 8W,

New York, New York 10286

 

  Re: Ambac Assurance Corporation, 5.1%

Surplus Notes scheduled to mature on June 7, 2020 (the “Notes”)

Reference is hereby made to the Fiscal Agency Agreement, dated as of June 7,
2010 (as it may be duly amended from time to time, the “Fiscal Agency
Agreement”), between Ambac Assurance Corporation, as Issuer, and The Bank of New
York Mellon, as Fiscal Agent. Capitalized terms used but not defined herein
shall have the meanings given to them in the Fiscal Agency Agreement.

The undersigned (the “Transferor”) has requested a transfer of $            
principal amount of Restricted Certificated Notes to a person that will take
delivery thereof in the form of an equal principal amount of Notes evidenced by
the Restricted Global Note (CUSIP No.                     ).

In connection with such request, and in respect of such Notes, the Transferor
does hereby certify that such transfer is being effected pursuant to and in
accordance with Rule 144A under the United States Securities Act of 1933, as
amended, and, accordingly, the Transferor does hereby further certify that the
Notes are being transferred to a person that the Transferor reasonably believes
is purchasing the Notes for its own account, or for one or more accounts with
respect to which such person exercises sole investment discretion, and such
person and each such account is a “qualified institutional buyer” within the
meaning of Rule 144A, in each case in a transaction meeting the requirements of
Rule 144A and in accordance with any applicable securities laws of any state of
the United States or any other jurisdiction.

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer.

 

C-3-1



--------------------------------------------------------------------------------

The following signature must be guaranteed by an “eligible guarantor
institution” meeting the reasonable requirements of the Fiscal Agent and Paying
Agent, which reasonable requirements include membership or participation in
STAMP or such other “signature guarantee program” as may be determined by the
Fiscal Agent and Paying Agent in addition to, or in substitution for, STAMP, all
in accordance with the Securities Exchange Act of 1934, as amended.

 

[Insert Name of Transferor] By:  

 

  Name:   Title:

Dated:                     ,         

 

cc: Ambac Assurance Corporation

 

C-3-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF TRANSFER CERTIFICATE

FOR TRANSFER FROM RESTRICTED GLOBAL

NOTE TO TEMPORARY REGULATION S GLOBAL NOTE

(Transfers Pursuant to § 6(c)(ii)

of the Fiscal Agency Agreement)

The Bank of New York Mellon

  as Fiscal Agent

101 Barclay Street, Floor 8W,

New York, New York 10286

 

  Re: Ambac Assurance Corporation, 5.1% Surplus

Notes scheduled to mature on June 7, 2020 (the “Notes”)

Reference is hereby made to the Fiscal Agency Agreement, dated as of June 7,
2010 (as it may be duly amended from time to time, the “Fiscal Agency
Agreement”), between Ambac Assurance Corporation, as Issuer, and The Bank of New
York Mellon, as Fiscal Agent. Capitalized terms used but not defined herein
shall have the meanings given to them in the Fiscal Agency Agreement.

This letter relates to $                 principal amount of Notes which are
evidenced by the Restricted Global Note (CUSIP No.                     ) and
held with the U.S. Depositary in the name of [insert name of transferor] (the
“Transferor”). The Transferor has requested a transfer of such beneficial
interest in the Notes to a person who will take delivery thereof in the form of
an equal principal amount of Notes evidenced by the Temporary Regulation S
Global Note (CUSIP No.                     ), which amount, immediately after
such transfer, is to be held with the U.S. Depositary through Euroclear or
Clearstream Banking or both (Common Code                 ).

In connection with such request and in respect of such Notes, the Transferor
does hereby certify that such transfer has been effected pursuant to and in
accordance with Rule 904 under the United States Securities Act of 1933, as
amended (the “Act”), and accordingly the Transferor does hereby further certify
that:

(1) the offer of the Notes was not made to a person in the United States;

 

D-1



--------------------------------------------------------------------------------

(2) either:

(A) at the time the buy order was originated, the transferee was outside the
United States or the Transferor and any person acting on its behalf reasonably
believed that the transferee was outside the United States, or

(B) the transaction was executed in, on or through the facilities of a
designated offshore securities market and neither the Transferor nor any person
acting on its behalf knows that the transaction was pre-arranged with a buyer in
the United States;

(3) no directed selling efforts have been made in contravention of the
requirements of Rule 904 of Regulation S;

(4) the transaction is not part of a plan or scheme to evade the registration
requirements of the Act; and

(5) upon completion of the transaction, the beneficial interest being
transferred as described above was held with the U.S. Depositary through
Euroclear or Clearstream Banking or both (Common Code             ).

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer. Terms used in this certificate and not otherwise
defined in the Fiscal Agency Agreement have the meanings set forth in Regulation
S under the Act.

The following signature must be guaranteed by an “eligible guarantor
institution” meeting the reasonable requirements of the Fiscal Agent and Paying
Agent, which reasonable requirements include membership or participation in
STAMP or such other “signature guarantee program” as may be determined by the
Fiscal Agent and Paying Agent in addition to, or in substitution for, STAMP, all
in accordance with the Securities Exchange Act of 1934, as amended.

 

D-2



--------------------------------------------------------------------------------

[Insert Name of Transferor] By:  

 

  Name:   Title:

Dated:                     ,         

 

cc: Ambac Assurance Corporation

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF TRANSFER CERTIFICATE

FOR TRANSFER FROM RESTRICTED GLOBAL

NOTE TO PERMANENT REGULATION S GLOBAL NOTE

(Transfers Pursuant to § 6(c)(iii)

of the Fiscal Agency Agreement)

The Bank of New York Mellon

  as Fiscal Agent

101 Barclay Street, Floor 8W,

New York, New York 10286

Re:    Ambac Assurance Corporation, 5.1%

Surplus Notes scheduled to mature on June 7, 2020 (the “Notes”)

Reference is hereby made to the Fiscal Agency Agreement, dated as of June 7,
2010 (as it may be amended from time to time, the “Fiscal Agency Agreement”),
between Ambac Assurance Corporation, as Issuer, and The Bank of New York Mellon,
as Fiscal Agent. Capitalized terms used but not defined herein shall have the
meanings given to them in the Fiscal Agency Agreement.

This letter relates to $                     principal amount of Notes which are
evidenced by the Restricted Global Note (CUSIP No.                     ) and
held with the U.S. Depositary in the name of [insert name of transferor] (the
“Transferor”). The Transferor has requested a transfer of such beneficial
interest in the Notes to a person that will take delivery thereof in the form of
an equal principal amount of Notes evidenced by the Permanent Regulation S
Global Note (CUSIP No.                     ).

In connection with such request and in respect of such Securities, the
Transferor does hereby certify that such transfer has been effected pursuant to
and in accordance with Rule 904 or Rule 144 under the United States Securities
Act of 1933, as amended (the “Act”), or any other exemption from registration
under the Act, and accordingly the Transferor does hereby further certify that:

(1) if the transfer has been effected pursuant to Rule 904:

(A) the offer of the Notes was not made to a person in the United States;

 

E-1



--------------------------------------------------------------------------------

(B) either:

(i) at the time the buy order was originated, the transferee was outside the
United States or the Transferor and any person acting on its behalf reasonably
believed that the transferee was outside the United States, or

(ii) the transaction was executed in, on or through the facilities of a
designated offshore securities market and neither the Transferor nor any person
acting on its behalf knows that the transaction was prearranged with a buyer in
the United States;

(C) no directed selling efforts have been made in contravention of the
requirements of Rule 904 of Regulation S; and

(D) the transaction is not part of a plan or scheme to evade the registration
requirements of the Act;

(2) if the transfer has been effected pursuant to Rule 144, the Notes have been
transferred in a transaction permitted by Rule 144; or

(3) if such transfer has been effected pursuant to any other exemption under the
Act, the Notes have been transferred in a transaction permitted by such
exemption (and the Transferor has provided a certification to that effect and if
the Fiscal Agent or the Issuer so requests, an opinion of counsel or other
evidence reasonably satisfactory to it as to compliance with the restrictions
contained in the legend set forth on the security).

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer. Terms used in this certificate and not otherwise
defined in the Fiscal Agency Agreement have the meanings set forth in Regulation
S under the Act.

The following signature must be guaranteed by an “eligible guarantor
institution” meeting the reasonable requirements of the Fiscal Agent and Paying
Agent, which reasonable requirements include membership or participation in
STAMP or such other “signature guarantee program” as may be determined by the
Fiscal Agent and Paying Agent in addition to, or in substitution for, STAMP, all
in accordance with the Securities Exchange Act of 1934, as amended.

 

E-2



--------------------------------------------------------------------------------

[Insert Name of Transferor] By:  

 

  Name:   Title:

Dated:                     ,         

cc: Ambac Assurance Corporation

 

E-3



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF TRANSFER CERTIFICATE

FOR TRANSFER FROM TEMPORARY REGULATION S GLOBAL NOTE TO

RESTRICTED GLOBAL NOTE

(Transfers Pursuant to § 6(c)(iv)

of the Fiscal Agency Agreement)

The Bank of New York Mellon

as Fiscal Agent

101 Barclay Street, Floor 8W,

New York, New York 10286

 

  Re: Ambac Assurance Corporation, 5.1%

  Surplus Notes scheduled to mature on June 7, 2020 (the “Notes”)

Reference is hereby made to the Fiscal Agency Agreement, dated as of June 7,
2010 (as it may be amended from time to time, the “Fiscal Agency Agreement”),
between Ambac Assurance Corporation, as Issuer, and The Bank of New York Mellon,
as Fiscal Agent. Capitalized terms used but not defined herein shall have the
meanings given to them in the Fiscal Agency Agreement.

This letter relates to $                     principal amount of Notes which are
evidenced by the Temporary Regulation S Global Note (CUSIP No.
                    ) and held with the U.S. Depositary through Euroclear or
Clearstream Banking or both (Common Code                     ) in the name of
[insert name of transferor] (the “Transferor”). The Transferor has requested a
transfer of such beneficial interest in Notes to a person that will take
delivery thereof in the form of an equal principal amount of Notes evidenced by
the Restricted Global Note (CUSIP No.                     ).

In connection with such request, and in respect of such Notes, the Transferor
does hereby certify that such transfer is being effected pursuant to and in
accordance with Rule 144A under the Act and, accordingly, the Transferor does
hereby further certify that the Notes are being transferred to a person that the
Transferor reasonably believes is purchasing the Notes for its own account, or
for one or more accounts with respect to which such person exercises sole
investment discretion, and such person and each such account is a “qualified
institutional buyer” within the meaning of Rule 144A, in each case in a
transaction meeting the requirements of Rule 144A and in accordance with any
applicable securities laws of any state of the United States or any other
jurisdiction.

 

F-1



--------------------------------------------------------------------------------

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer.

The following signature must be guaranteed by an “eligible guarantor
institution” meeting the reasonable requirements of the Fiscal Agent and Paying
Agent, which reasonable requirements include membership or participation in
STAMP or such other “signature guarantee program” as may be determined by the
Fiscal Agent and Paying Agent in addition to, or in substitution for, STAMP, all
in accordance with the Securities Exchange Act of 1934, as amended.

 

[Insert Name of Transferor] By:  

 

  Name:   Title:

Dated:                     ,         

cc: Ambac Assurance Corporation

 

F-2



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF CERTIFICATE OF BENEFICIAL OWNERSHIP

 

To: [Euroclear Bank S.A./N.V., as operator of the Euroclear System] OR

 

     [Clearstream Banking, société anonyme]

 

  Re: Ambac Assurance Corporation, 5.1%

       Surplus Notes scheduled to mature on June 7, 2020 (the “Notes”)

Ladies and Gentlemen:

Reference is hereby made to the Fiscal Agency Agreement, dated as of June 7,
2010 (as it may be amended from time to time, the “Fiscal Agency Agreement”),
between Ambac Assurance Corporation, as Issuer, and The Bank of New York Mellon,
as Fiscal Agent. Capitalized terms used but not defined herein shall have the
meanings given to them in the Fiscal Agency Agreement. We are the beneficial
owner of $                     principal amount of Notes issued under the Fiscal
Agency Agreement and represented by a Regulation S Temporary Global Note (as
defined in the Fiscal Agency Agreement).

We hereby certify as follows:

[CHECK A OR B AS APPLICABLE.]

 

¨    A.    We are a non-U.S. person (within the meaning of Regulation S under
the Securities Act of 1933, as amended). ¨    B.    We are a U.S. person (within
the meaning of Regulation S under the Securities Act of 1933, as amended) that
purchased the Notes in a transaction that did not require registration under the
Securities Act of 1933, as amended.

 

G-1



--------------------------------------------------------------------------------

You, the Issuer and the Fiscal Agent are entitled to rely upon this Certificate
and are irrevocably authorized to produce this Certificate or a copy hereof to
any interested party in any administrative or legal proceeding or official
inquiry with respect to the matters covered hereby.

 

Very truly yours, [NAME OF BENEFICIAL OWNER] By:  

 

      Name:       Title:       Address:

Date:                     ,         

cc: Ambac Assurance Corporation

 

G-2



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF RULE 144 CERTIFICATE

The Bank of New York Mellon

  as Fiscal Agent

101 Barclay Street, Floor 8W,

New York, New York 10286

 

  Re: Ambac Assurance Corporation, 5.1%

       Surplus Notes scheduled to mature on June 7, 2020 (the “Notes”)

Reference is hereby made to the Fiscal Agency Agreement, dated as of June 7,
2010 (as it may be amended from time to time, the “Fiscal Agency Agreement”),
between Ambac Assurance Corporation, as Issuer, and The Bank of New York Mellon,
as Fiscal Agent. Capitalized terms used but not defined herein shall have the
meanings given to them in the Fiscal Agency Agreement.

The undersigned (the “Transferor”) has requested a transfer of Restricted Notes
to a person who will take delivery thereof without the Legend on such Restricted
Notes. The Transferor does hereby certify that such transfer has been effected
pursuant to and in accordance with Rule 144 under the United States Securities
Act of 1933, as amended (the “Act”), and accordingly the Transferor does hereby
further certify that the Notes have been transferred in a transaction permitted
by Rule 144.

 

Very truly yours, [NAME OF BENEFICIAL OWNER] By:  

 

  Name:   Title:   Address:

Date:                     ,             

cc: Ambac Assurance Corporation

 

H-1